Exhibit 10.27
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
MARKET DEVELOPMENT AGREEMENT
BETWEEN
CLEARWIRE COMMUNICATIONS LLC
AND
INTEL CORPORATION

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
TABLE OF CONTENTS
SECTION REFERENCES

         
1. PREAMBLE
    4  
 
       
2. PURPOSE AND SCOPE
    5  
 
       
3. TERM AND MVNO OPTION
    5  
 
       
4. DEVICE EMBEDDING RATES, DISTRIBUTION INCENTIVES AND EMBEDDING SUPPORT
ACTIVITIES
    7  
 
       
5. ACTIVATION FEES FOR EMBEDDED DEVICES
    10  
 
       
6. CLEARWIRE COMMUNICATIONS NETWORK DEPLOYMENT
    11  
 
       
7. REMEDIES FOR MISSED PERFORMANCE TARGETS
    12  
 
       
8. [*****]
    13  
 
       
9. DATABASE, TRACKING OF ACTIVATIONS AND AUDITS
    14  
 
       
10. MARKETING AND CO-BRANDING
    16  
 
       
11. [*****]
    21  
 
       
12. REVENUE SHARE
    21  
 
       
13. RESERVED
    22  
 
       
14. OPEN PATENT ALLIANCE
    22  
 
       
15. QUARTERLY MANAGEMENT REVIEW
    23  
 
       
16. REPORTS AND PAYMENTS
    23  
 
       
17. PRIOR AGREEMENTS
    24  
 
       
18. WIMAX DEVELOPMENT ROADMAP AND SUPPORT
    25  
 
       
19. RESERVED
    27  
 
       
20. WIMAX CHIPSET SOURCING TERMS
    27  

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES





--------------------------------------------------------------------------------



 



         
21. COLLABORATION ON GLOBAL ADOPTION
    27  
 
       
22. CUSTOMER RELATIONS
    28  
 
       
23. DEMONSTRATION AND TEST ACCOUNTS
    28  
 
       
24. NETWORK DATA
    29  
 
       
25. INTELLECTUAL PROPERTY OWNERSHIP
    29  
 
       
26. DISCLAIMER OF WARRANTIES
    30  
 
       
27. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTEL
    30  
 
       
28. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF CLEARWIRE
COMMUNICATIONS
    31  
 
       
29. CONFIDENTIAL INFORMATION
    31  
 
       
30. SEC FILING
    33  
 
       
31. INDEMNITY
    34  
 
       
32. LIMITATION OF LIABILITY
    36  
 
       
33. TERMINATION
    36  
 
       
34. REGULATORY REQUIREMENTS AND STANDARDS
    42  
 
       
35. COMPLIANCE WITH LAWS
    42  
 
       
36. MARKS
    42  
 
       
37. TAXES, DUTIES AND APPLICABLE TAX LAWS
    43  
 
       
38. FORCE MAJEURE
    43  
 
       
39. NOTICES
    44  
 
       
40. RESERVED
    45  
 
       
41. CHOICE OF LAW; DISPUTE RESOLUTION
    45  
 
       
42. SEVERABILITY
    49  

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 2 -



--------------------------------------------------------------------------------



 



         
43. SURVIVAL
    49  
 
       
44. BINDING EFFECT; ENTIRE AGREEMENT
    50  
 
       
45. AMENDMENTS; NO WAIVER
    50  
 
       
46. CONSTRUCTION AND INTERPRETATION
    50  
 
       
47. INCORPORATION BY REFERENCE
    51  
 
       
48. COUNTERPARTS; FAX SIGNATURES
    51  

INDEX OF APPENDICES

     
Appendix A
  Definitions List
 
   
Appendix B
  Intel MVNO Bundling Requirements
 
   
Appendix C
  Method of Measuring POPs Coverage
 
   
Appendix D
  [*****]
 
   
Appendix E
  Technical Performance Requirements
 
   
Appendix F
  Trademark License Agreement
 
   
Appendix G
  RFI/RFP Provisions

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 3 -



--------------------------------------------------------------------------------



 



MARKET DEVELOPMENT AGREEMENT
BETWEEN
CLEARWIRE COMMUNICATIONS LLC
AND
INTEL CORPORATION
This Market Development Agreement (“Agreement”) dated November 28, 2008, is by
and between Clearwire Communications LLC, a Delaware limited liability company
(“Clearwire Communications”), having an office at 4400 Carillon Point, Kirkland,
WA 98033 and Intel Corporation, (“Intel”) a Delaware corporation, having an
office at 2200 Mission College Boulevard, Santa Clara, California, 95052.
Clearwire Communications and Intel are each a “Party”, and collectively are
referred to as the “Parties”. Initially capitalized terms not defined when first
used are defined in Appendix A, “Master Definitions List”.
1. PREAMBLE
1.1 WHEREAS, Clearwire Communications, together with various subsidiaries and
affiliated companies, owns, controls, and operates telecommunications systems
and is licensed by the FCC to provide telecommunications and information
services over the 2.5GHz spectrum in specified market segments;
1.2 WHEREAS, Clearwire Communications is in the process of building and
deploying a wireless broadband 2.5 GHz telecommunications network in the United
States using the WiMAX technology standard;
1.3 WHEREAS, Clearwire Communications desires that its Customers be able to use
a variety of WiMAX enabled Devices on the Clearwire Communications Network;
1.4 WHEREAS, Intel has developed, and intends to develop, one or more WiMAX
Chipsets suitable for embedding in Devices;
1.5 WHEREAS, Clearwire Communications and Intel wish to work together to market
and promote WiMAX to consumers and original equipment manufacturers of Devices
in an effort to accelerate deployment and adoption of WiMAX Devices and WiMAX
Services in the United States;
1.6 WHEREAS, Sprint and Intel, and Clearwire and Intel, have each previously
entered into separate agreements for the development and deployment of
WiMAX-based chipsets and a WiMAX-based network;
1.7 WHEREAS, Clearwire Communications’ predecessor in interest and Intel are
entering into the Transaction Agreement pursuant to which Intel will make an
investment
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 4 -



--------------------------------------------------------------------------------



 



in Clearwire Communications at the Closing (as defined therein) thereunder, the
occurrence of which is a condition precedent to the Parties entering into this
Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
2. PURPOSE AND SCOPE
2.1 Under this Agreement, the Parties contemplate the good faith commitment by
Clearwire Communications to deploy the Clearwire Communications Network in the
United States and promote the use of Qualifying Intel Devices, and Intel’s good
faith commitment to develop, market, sell, and support certain WiMAX Chipsets
for use in Devices that may be used on the Clearwire Communications Network.
2.2 The objective of the Parties is to jointly accelerate deployment and
adoption of WiMAX products and services in the United States across a broad
array of devices for use on the Clearwire Communications Network, by the
deployment of the Clearwire Communications Network and, subject to applicable
law, by providing incentives to OEMs and ODMs to incorporate WiMAX Chipsets into
Devices in commercial quantities as soon as possible. To that end, Clearwire
Communications is making certain commitments to build out the Clearwire
Communications Network, and Intel is making certain commitments to meet certain
Embedding Rates. Intel and Clearwire Communications also, among other things,
are agreeing to certain appropriate [*****] commitments, subject to applicable
law, to accelerate the deployment and adoption of WiMAX products and services by
OEMs and ODMs.
2.3 Both Parties understand that their efforts to accelerate deployment and
adoption of WiMAX products and services are, among other things, dependent on
competitive pricing of WiMAX Chipsets and WiMAX broadband Services that are
sufficiently low to encourage OEMs and ODMs to incorporate WiMAX Chipsets into a
large segment of OEM and ODM Device product lines and to encourage a large
number of potential Clearwire Communications Customers to use WiMAX broadband
Services on the Clearwire Communications Network.
3. TERM AND MVNO OPTION
3.1 The term of this Agreement will be from the date that this Agreement has
been executed by both Parties (“Effective Date”) and for seven (7) years
thereafter (the “Initial Term”). After the Initial Term, but only for so long as
Intel (a) each year after the Initial Term continues to meet its Annual Spending
Requirements, (b) each year after the Initial Term achieves an Embedding Rate of
not less than [*****] (c) each year after Year Six achieves an Embedding Rate
for [*****] that is greater than or equal to [*****] of the Embedding Rate that
was achieved by Intel in the prior year for each such Device, provided that the
Embedding Rate is never less than [*****] and (d) is not otherwise in material
breach of this Agreement at the time of commencement of an Intel Renewal
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 5 -



--------------------------------------------------------------------------------



 



Term, then Intel may, at its sole option, extend this Agreement for successive
one (1) year terms (each an “Intel Renewal Period”) up to a maximum of thirteen
(13) times for a total potential term of twenty (20) years by giving written
notice to Clearwire Communications of Intel’s election to renew at least ninety
(90) calendar days before the expiration of the Initial Term or an Intel Renewal
Period, as applicable. Notwithstanding the foregoing, if Intel has elected to
extend this Agreement for the maximum period set forth in the preceding
sentence, then beginning with the twentieth (20th) year, this Agreement will
automatically renew for successive one (1) year renewal periods (each a “Renewal
Period”), provided however that at the beginning of the twentieth (20th) year of
this Agreement or no later than the first day of any subsequent year, either
Party my terminate this Agreement by giving written notice to the other Party at
least one (1) year prior to the commencement of the next Renewal Period (for
example only, if this Agreement were extended by Intel through the twentieth
(20th) year, Clearwire Communications may terminate this Agreement effective at
the end of the twentieth (20th) year by giving written notice to Intel no later
than the first day of the twentieth (20th) year). The Initial Term, together
with any applicable Intel Renewal Periods and any applicable Renewal Periods, is
referred to as the “Term.”
3.2 3G MVNO Option. Concurrent with the execution of this Agreement and subject
to the provisions of Section 3.3 below, the Parties contemplate that Intel will
enter into a separate written agreement with a Sprint subsidiary pursuant to
which Intel and the Sprint subsidiary will agree upon the terms and conditions
under which Intel shall, if it so elects, have the right to become a Party (as
defined therein) to that certain MVNO Support Agreement dated as of May 7, 2008,
as amended, modified or supplemented from time to time (the “3G MVNO Agreement”)
among Sprint Spectrum; Comcast MVNO II, LLC; TWC Wireless, LLC; and BHN Spectrum
Investments, LLC.
3.3 At any time during the Initial Term, Intel shall have the right to elect to
become either (a) a Party (as defined therein) to that certain 4G MVNO Agreement
dated as of the Effective Date, as amended, modified or supplemented from time
to time (the “4G MVNO Agreement”) among Clearwire Communications; Sprint
Spectrum; Comcast MVNO II, LLC; TWC Wireless, LLC; and BHN Spectrum Investments,
LLC (a “4G MVNO Election”), or (b) a Party to both the 4G MVNO Agreement and the
3G MVNO Agreement (a “Combined MVNO Election”). Any 4G MVNO Election shall be on
terms and conditions that are the same as those offered to any MSO Member who is
a Party (as defined therein) to the 4G MVNO Agreement with Clearwire
Communications, executed concurrently with this Agreement, and which will
include an obligation on Intel to bundle additional services with WiMAX access
service (whether such additional services are Intel branded or are provided
through an arrangement with a third party provider of additional services) as
provided in Appendix B to this Agreement (the “Intel Bundled Services”), subject
to the following conditions:
3.3.1 At both the time of any 4G MVNO Election or Combined MVNO Election, and at
the time a 4G MVNO Election or a Combined MVNO Election
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 6 -



--------------------------------------------------------------------------------



 



becomes effective, Intel must (a) be in compliance with its Intel MDF commitment
in the calendar year just prior to when the 4G MVNO Election or Combined MVNO
Election becomes effective in accordance with Section 10.1, (b) have met its
Embedding Rate commitment for the year just prior to when the 4G MVNO Election
or Combined MVNO Election becomes effective for [*****] as provided in Table
4.1, and (c) not be in material breach of this Agreement; and
3.3.2 If Intel makes a 4G MVNO Election or a Combined MVNO Election in the first
three (3) years of this Agreement, then this Agreement shall terminate three (3)
years after the Effective Date. If Intel makes a 4G MVNO Election or Combined
MVNO Election more than three (3) years after the Effective Date, but before the
end of the seventh year of this Agreement, then this Agreement shall terminate
at the time such 4G MVNO Election or Combined MVNO Election becomes effective.
In either case, if Intel exercises either a 4G MVNO Election or a Combined MVNO
Election, it will do so in good faith by making commercially reasonable efforts
to (a) develop, promote, and sell a WiMAX mobile broadband service, and (b) make
available WiMAX chipsets to OEMs for, and work with such OEMs to accomplish, the
embedding of WiMAX Chipsets in Intel Devices during the seven (7) year period
immediately following the Effective Date.
3.4 Procedure for making a MVNO Election. If Intel makes a 4G MVNO Election, it
will do so by delivery of the joinder agreement that is an exhibit under the 4G
MVNO Agreement. If Intel makes a Combined MVNO Election, it will do so by
delivery of the joinder agreement that is an exhibit under both the 3G MVNO
Agreement and the 4G MVNO Agreement. Prior to execution of a joinder agreement,
Clearwire Communications will provide to Intel copies of amendments, if any, to
the 3G MVNO Agreement and 4G MVNO Agreements.
3.5 Notwithstanding anything to the contrary in this Agreement or in the 4G MVNO
Agreement between the Parties, and notwithstanding anything to the contrary in
the 3G MVNO Agreement between Intel and a Sprint subsidiary, if Intel is in
material breach of this Agreement and/or in material breach of any 4G MVNO
Agreement between the Parties, or is in material breach of any 3G MVNO Agreement
between Intel and a Sprint Subsidiary, and has not cured such material breach as
provided for in this Agreement for breaches related to this Agreement or any
such 4G MVNO Agreement for breaches related to such 4G MVNO Agreement or any
such 3G MVNO Agreement, then Clearwire Communications may terminate this
Agreement and the 4G MVNO Agreement (solely with respect to Intel and not as to
any other party to such agreements) between the Parties by giving written notice
of termination to Intel.

4.   DEVICE EMBEDDING RATES, DISTRIBUTION INCENTIVES AND

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 7 -



--------------------------------------------------------------------------------



 



    EMBEDDING SUPPORT ACTIVITIES

4.1 Intel Device Commitments.
4.1.1 Intel shall achieve the Embedding Rate for Intel-Based Devices as set
forth in Table 4.1 and, if Intel elects to extend this Agreement under Section
3.1, in Section 4.1.2 below:
TABLE 4.1

Intel Embedding Rate Commitment for [*****]
Sold to [*****]
[*****]
4.1.2 Notwithstanding anything to the contrary, during the Initial Term,
[*****].
4.2 Annual Reviews and Embedding Rate Targets. Within forty-five (45) days after
June 30 of each year as part of the Parties’ annual goal setting process, Intel
shall translate the Embedding Rates specified above into [*****] for the
forthcoming year. Intel shall use commercially reasonable efforts to obtain
relevant sales data from its OEMs and their respective distributors in order to
determine the number of [*****] that are sold to [*****] each year. If Intel is,
after using commercially reasonable efforts, unable to obtain such data, the
Parties shall meet and confer in good faith and shall agree on a mutually
acceptable method of determining the number of [*****] that are sold to [*****]
each year.
4.3 [*****]. Except as otherwise provided in this Agreement, subject to
applicable law, [*****] Clearwire Communications shall not directly or
indirectly provide [*****].
4.4 [*****].
4.5 Design-Win and Design-In Engineering and Validation Support. During the
Term, Intel shall provide and perform appropriate and necessary Design-Win and
Design-In engineering and validation support for such activities as thermal and
electrical testing, layout, antenna specification design and placement, and
lab/field testing to ensure that Qualifying [*****] are available for use, and
function properly, on the Clearwire Communications Network.
4.6 Interoperability Testing. As part of its support of its OEM and ODM
customers and certain other third parties, Intel shall support and coordinate
IOT on the Clearwire Communications Network to ensure Qualifying Intel Devices,
infrastructure equipment, and services interoperate pursuant to a mutually
agreed upon IOT schedule, which IOT schedule the Parties will use good faith
efforts to accomplish promptly after execution of
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 8 -



--------------------------------------------------------------------------------



 



this Agreement. Clearwire Communications shall coordinate with Intel to
facilitate any required IOT with the OEMs and ODMs that manufacture Qualifying
[*****] that are intended to operate on the Clearwire Communications Network,
and upon Intel’s reasonable request, Clearwire Communications shall make its
personnel reasonably available to discuss the Clearwire Communications Network
with OEMs that manufacture Qualifying [*****] in an effort to reasonably assist
Intel in meeting its Embedding Rate commitments.
4.7 Automatic Updates. Intel shall make commercially reasonable efforts to
implement and make available to consumers one or more systems that will provide
automatic software updates including without limitation new releases, correction
patches, bug fixes and promotional offers, to Devices containing Qualifying
WiMAX Chipsets.
4.8 Device Certification.
4.8.1 Streamlined Certification Requirements. Certification requirements for
Devices on the Clearwire Communications Network shall conform to the
certification standards established by the WiMAX Forum and any additional
reasonable streamlined certification requirements established by Clearwire
Communications. If such certification requirements require access to Clearwire
Communications facilities and/or personnel, Clearwire Communications shall
provide the same level and scope of access to Intel or Intel’s designated third
party engineering partners (subject to execution of an appropriate
non-disclosure agreement by such third party engineering partners), as Clearwire
Communications provides to other parties seeking certification. Access shall not
be unreasonably withheld or delayed. Clearwire Communications shall make
available to Intel or its designated third party engineering partners estimated
schedules and timelines for the streamlined certification process to support the
development of product launch timelines.
4.8.2 The certification requirements and Clearwire Communications’ Quarterly
Services Roadmap are among other things Clearwire Communications anticipates
discussing with its MSO Members during the Forum discussions between such
parties. Clearwire Communications shall use good faith reasonable efforts to
include provisions in its MVNO agreements that afford Intel the opportunity to
participate in all Forum discussions between Clearwire Communications and the
MSO Members. If Intel is unable to participate as described herein, Clearwire
Communications will provide a reasonably detailed update to Intel of Clearwire
Communications’ Quarterly Services Roadmap after each Forum meeting, unless such
information is deemed confidential by the members of the Forum.
4.8.3 The Parties will confer in good faith to discuss support and certification
for Non-Standard Network Service features, but Intel shall not be obligated to
support any such non-standard features.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 9 -



--------------------------------------------------------------------------------



 



4.8.4 Intel will be responsible for the certification identified in Section
4.8.1, including any associated costs incurred by Intel directly and reasonable
associated direct costs of Clearwire Communications, if requested by Clearwire
Communications, for any Qualifying Intel Devices on the Clearwire Communications
Network (“Certification Costs For Intel Qualifying Devices”) consistent with the
certification process described in this Agreement provided however that such
Certification Costs For Intel Qualifying Devices are no greater than any other
cost reimbursement Clearwire Communications receives from any other third party
for such certification process. In the event Clearwire Communications requests
Intel to reimburse Clearwire Communications for such Certification Costs For
Intel Qualifying Devices, Clearwire Communications will first provide Intel with
written documentation estimating such Clearwire Communications Certification
Costs For Intel Qualifying Devices and upon completion of such certification all
final documentation specifying in detail the actual Clearwire Communications
Certification Costs For Intel Qualifying Devices.
5. ACTIVATION FEES FOR EMBEDDED DEVICES
5.1 Payments to Intel. Commencing on the Start Date and for the period specified
in Table 5.1 below, as consideration for Intel achieving the Embedding Rates set
forth in Section 4.1 above, Clearwire Communications shall pay to Intel Embedded
Device Activation Fees as set forth in Table 5.1 below, subject to any
adjustments, for each Qualifying Intel Device Activated on the Clearwire
Communications Network:
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 10 -



--------------------------------------------------------------------------------



 



TABLE 5.1

Intel Embedded Device Activation Fees
[*****]
5.2 [*****]. Subject to Section 5.2.1., Embedded Device Activation Fees shall
[*****].
5.2.1 [*****]. Notwithstanding the provisions of Section 5.2, [*****]:
[*****]
5.2.2 [*****], then in order to determine whether [*****] in Section 5.2 above
[*****] under Section 5.1, [*****] as the basis for calculating the amount of
[*****] referenced in Section 5.2, and the resulting amount will be used to
determine if [*****]. Unless the Parties agree otherwise, the method of
calculation in this Section 5.2.2 shall not apply to [*****] and the provisions
of Section 5.2 shall be used to determine if [*****].
5.3 [*****]. If in any year (as measured on the first day of July for the
preceding twelve (12) month period) [*****]. For the purposes of this
Section 5.3, [*****] as provided in this Section 5.3, then within thirty
(30) calendar days after the [*****] in this Section 5.3. For the avoidance of
doubt, the Parties acknowledge that the [*****] under this Agreement.
5.4 [*****]. Clearwire Communications will pay to Intel the Embedded Device
Activation Fees due in accordance with the payment terms specified in
Section 16.3. Subject to Section 5.2, the Parties agree that [*****].
5.5 Clearwire Communications and Intel shall engage in good faith discussions
regarding Embedded Device Activation Fees and/or other joint activities to agree
on [*****]. Notwithstanding anything to the contrary in this Agreement, until
the Parties have (a) agreed that a particular [*****] and (b) agreed upon
deliverables specific to those agreed upon [*****]. Nothing herein shall
obligate either Party to enter into an agreement concerning [*****].
6. CLEARWIRE COMMUNICATIONS NETWORK DEPLOYMENT
6.1 Clearwire Communications shall achieve the POPs Coverage set forth in Table
6.1 below:
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 11 -



--------------------------------------------------------------------------------



 



TABLE 6.1

Clearwire Communications POPs Coverage Commitment

              POPs Coverage to be Achieved by Clearwire Time Period  
Communications
[*****]
    [*****]  

6.2 Network Coverage Service Level. Solely for the purposes of this Section 6
and for no other purpose, Clearwire Communications’ POPs Coverage shall be
determined by the methodology set forth on Appendix C to this Agreement.
6.3 Notwithstanding anything to the contrary in this Agreement, if Clearwire
Communications has (or in the case where December 31, 2008 is prior to the
Effective Date, then if Clearwire and Sprint acting independently have in the
aggregate) [*****]. If Clearwire Communications (or in the case where
December 31, 2008 is prior to the Effective Date, then if Clearwire and Sprint
acting independently but in the aggregate) [*****]. Notwithstanding anything to
the contrary in this Agreement, [*****]. In the event December 31, 2008 is after
the Effective Date, Clearwire Communications will within thirty (30) days
thereafter provide Intel with written notice as to the total number of POPs
Coverage as of December 31, 2008 in major metropolitan service areas in the
United States. Clearwire and Sprint each have separately acknowledged in a
written agreement that they will provide their respective POPs Coverage numbers,
as of December 31, 2008, to Intel.
7. REMEDIES FOR MISSED PERFORMANCE TARGETS
7.1 RESERVED
7.2 Except as otherwise provided in Section 7.3, the remedies specified in the
following Table 7.2 are in addition to any other remedies the respective Parties
have in the event either Intel fails to meet its Embedding Rate targets and/or
Clearwire Communications fails to meet its POPs Coverage targets.
TABLE 7.2
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 12 -



--------------------------------------------------------------------------------



 



Remedies for Missed Performance Targets
[*****]
7.3 Sole and Exclusive Remedies. Notwithstanding the provisions of Section 7.2,
in the event that Intel uses commercially reasonable efforts to [*****] and
still fails to do so and/or Clearwire Communications uses commercially
reasonable efforts to meet the POPs Coverage targets and still fails to do so,
then the respective remedies set forth in Table 7.2 shall be the other Party’s
sole and exclusive remedy with respect to the [*****]. In the event that Intel
elects to renew this Agreement after the Initial Term as provided for in
Section 3.1 above and uses commercially reasonable efforts to [*****] or any
subsequent applicable yearly period and still fails to do so, the sole remedy of
Clearwire Communications shall be that Intel shall not have any right under
Section 3.1 to extend the Term for any additional Intel Renewal Periods.
8. [*****]
8.1 OEM/ODM Incentives. Subject to applicable law, as between Intel and
Clearwire Communications [*****] shall be responsible for providing necessary
and appropriate engineering support, technical support and commercially
reasonable financial incentives to OEMs and ODMs in order to achieve the
Embedding Rates specified in Section 4.1 of this Agreement for [*****]. In order
to (a) facilitate accelerated embedding of Qualifying WiMAX Chipsets in [*****]
and (b) further the Parties’ mutual goal to accelerate the deployment of a
leading edge wireless broadband network with related services, [*****] shall,
subject to applicable law, act as [*****] with respect to providing commercially
reasonable [*****] including conducting all [*****] related thereto, and [*****]
shall provide such commercially reasonable [*****] shall have no obligation or
responsibility to provide [*****] under this Agreement to [*****] with respect
to Embedding Rates or the [*****]. For the avoidance of doubt, the Parties
hereby acknowledge and agree that [*****] the Embedded Device Activation Fees
payable under this Agreement is [*****] obligations under Section 4.1 of this
Agreement, and [*****] over the duration of the Term. Notwithstanding the
foregoing, nothing herein shall restrict or otherwise prevent [*****] provided
that such activities are not designed to circumvent the provisions of this
Section 8.1, or Section 4.3.
8.2 OEM/ODM Promotional Activities. If Clearwire Communications desires that
Intel pursue and engage in reasonable specific promotions or other like
activities with OEMs and/or ODMs to improve Embedding Rates or Activation Rates,
Clearwire Communications may provide reasonable suggestions in writing to Intel,
and Intel shall use commercially reasonable efforts to implement such
suggestions in a timely manner.
8.3 Retail Channels. Except as otherwise provided in this Agreement, Intel shall
have
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 13 -



--------------------------------------------------------------------------------



 



no responsibility for providing appropriate incentives, financial or otherwise,
to retail or other sales channels for the promotion of WiMAX related products
and services.
8.4 Customer Care. Clearwire Communications shall use commercially reasonable
efforts to (a) coordinate with OEMs to establish a customer care process,
subject in all instances to Clearwire Communications’ policies and procedures
for customer care, pursuant to which OEMs may redirect customers to Clearwire
Communications to resolve performance issues concerning the Clearwire
Communications Network, (b) assist customers in resolving verified performance
issues with the Clearwire Communications Network, and (c) include a disclaimer
of liability notice to end users with respect to Clearwire Communications
Network performance for Clearwire Communications, OEMs and Intel.
9. DATABASE, TRACKING OF ACTIVATIONS AND AUDITS
9.1 Subject to applicable law, Intel or a third party retained by Intel shall
(a) use commercially reasonable efforts to develop, maintain and operate a
database, along with appropriate accounting software, to track and correlate
sales, shipments and activations of Qualifying Intel Devices, [*****], and
Intel-based MIDs (the “Activation Database”); and (b) administer, maintain and
operate the Activation Database to track and settle any financial incentives
owed to its OEM and/or ODM customers. Clearwire Communications and Intel shall
cooperate in good faith in an effort to appropriately integrate Intel’s
Activation Database with Clearwire Communications’ network operating systems to
ensure automatic, cost-effective, and timely reconciliation of accounts.
9.2 Audits. Intel and Clearwire Communications will each maintain complete and
accurate records of (a) all amounts owed, all Marketing Tonnage and payments
made, by Intel and Clearwire Communications hereunder, and (b) all data
concerning POPs Coverage, Device volumes and activations, and any other data
that is reasonably related to the scope and purpose of, or reasonably necessary
to determine compliance with, this Agreement, all in accordance with U.S.
generally accepted accounting principles. Intel and Clearwire Communications
will each retain such records for a period of three (3) years from the date of
expiration or termination of this Agreement. Subject to applicable law, Intel
and Clearwire Communications agree to provide reasonable supporting
documentation to each other concerning any discrepancies within thirty
(30) calendar days after receipt of written notification of such discrepancies.
9.2.1 Upon at least thirty (30) calendar days’ prior written notice, either
Party may, at its own expense, retain an independent third party auditing firm
to conduct an audit of the other Party’s relevant records and documents for the
purpose of determining compliance with the terms of this Agreement (an “Audit”).
A Party may conduct such Audit only once per year during the Term at the audited
Party’s business offices during the audited Party’s normal business
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 14 -



--------------------------------------------------------------------------------



 



hours at such facility and in such a manner as to not interfere with the audited
Party’s normal business operations. Notwithstanding the foregoing, the Parties
shall utilize commercially reasonable efforts to mutually agree on timing of any
such Audit and shall use reasonable good faith efforts to avoid conducting such
Audit during a Party’s year end and quarterly financial preparation and internal
audit processes. The auditing firm (the “Auditor”) will be required to execute a
confidentiality agreement, and the data utilized for the independent Audit and
the results of the independent Audit will be confidential and will be disclosed
only to Clearwire Communications and Intel, except in the case of CPNI which
shall not be disclosed to Intel. The Auditor shall discuss its preliminary
findings with Intel and Clearwire Communications representatives prior to
reducing its finding to writing and afford both Intel and Clearwire
Communications an opportunity at such meeting and for at least three
(3) business days thereafter to provide additional information or suggest
alternate views of the reported results. Thereafter, the Auditor who conducts
the examination shall simultaneously provide Intel and Clearwire Communications
with a copy of the Auditor’s written report. In the case of an Audit by Intel of
Clearwire Communications’ records, the Auditor shall, under the terms of its
non-disclosure agreement with Clearwire Communications, be expressly prohibited
from sharing any CPNI with Intel. Intel shall use reasonable efforts to also
instruct the Auditor not to share any CPNI with Intel. CPNI shall constitute the
Confidential Information of Clearwire Communications. If Intel comes into
possession of any CPNI it will promptly return to Clearwire Communications, or
at the request of Clearwire Communications destroy, such CPNI. Notwithstanding
anything to the contrary, if Intel makes a 4G MVNO Election pursuant to this
Agreement, at the time of such election the Parties shall meet in confer in good
faith to mutually agree on (a) certain restrictions that will be placed on
competitively sensitive data, and (b) joint instructions to the Auditor for the
handling and use of competitively sensitive data, all of which shall be subject
to applicable law.
9.2.2 In the event that the results of such independent Audit shows that a Party
has not materially complied with the terms of this Agreement, such Party shall
promptly commence reasonable efforts to cure, and shall cure, the material
non-compliance within thirty (30) calendar days after receipt of the Auditor’s
written report containing such results.
9.2.3 In the event that a Party has, to the extent such Party is obligated to
pay any amounts to or for the benefit of the other Party, underpaid any amounts,
the Party shall, within thirty (30) days after completion of the Audit, pay such
amounts that are due and owing.
9.2.4 If any of the situations described in Section 9.2.2 or Section 9.2.3
occurs, notwithstanding anything to the contrary in this Agreement, in addition
to any other remedies under this Agreement that are available to the Party
conducting the
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 15 -



--------------------------------------------------------------------------------



 



Audit, the audited Party will reimburse the auditing Party for the reasonable
out-of-pocket costs of the Audit.
10. MARKETING AND CO-BRANDING
10.1 Intel Market Development Funds. Except as expressly provided in this
Section 10, during the seven (7) year period commencing on the first day of
[*****], Intel shall deliver into the United States marketplace not less than
[*****] worth of Marketing Tonnage (the “Intel MDF”) through [*****] . Intel
shall deliver not less than [*****] of the Intel MDF during the [*****]
following the Start Date [*****] of the Intel MDF during the remaining [*****]
consistent with generally acceptable [*****]. The Intel MDF shall be solely for
use in connection with [*****] be spent on programs and activities as reasonably
determined by Intel [*****] will include marketing funds spent on [*****]
promotional activities as specified in this Section 10. [*****].
10.1.1 [*****] Clearwire Communications shall provide Intel with a written
summary of the cumulative Access Revenues received by Clearwire Communications
from [*****]. The summary shall identify what percentage of Access Revenues
[*****]. If at the end of [*****] total amount of Access Revenue received by
Clearwire Communications [*****] If at the end of [*****] the total amount of
Access Revenue received by Clearwire Communications [*****] obligated to deliver
into [*****] marketplace in the form of Marketing Tonnage [*****] To the extent
that Intel has, at the end of [*****].
10.2 Marketing Program Reviews. As part of the quarterly review specified in
Section 15 of this Agreement, the Parties shall discuss the effectiveness of the
marketing programs and activities contemplated under this Agreement. If
Clearwire Communications desires that Intel pursue and engage in reasonable
specific promotions or other activities, Clearwire Communications may provide
reasonable marketing and/or reasonable co-branding suggestions in writing to
Intel, and Intel shall use commercially reasonable efforts to implement such
suggestions in a timely manner. Upon request by Clearwire Communications, Intel
shall provide a written summary, in a form to be mutually agreed upon, of its
efforts to implement such suggestions.
10.3 Brand Association and Co-Branding. Prior to the first day of Year One,
Intel shall commence and complete development of the Co-Branding Construct to
promote the Clearwire Communications Network and the Clearwire Communications
brand in close association with Intel’s own brand(s). Intel shall keep Clearwire
Communications reasonably apprised of Intel’s progress in developing the
Co-Branding Construct. Each Party will license to the other Party its Marks
necessary for the Co-Branding Construct in accordance with the Trademark License
in Appendix F attached hereto. The Co-Branding Construct will be prominently
featured in Intel’s own direct advertising
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 16 -



--------------------------------------------------------------------------------



 



campaigns in accordance with the Trademark License in Appendix F, and made
available for license by Intel, under Intel’s standard license terms, to OEMs
and Intel’s other channel partners that [*****] program or other Intel programs
for use in their marketing efforts to promote Qualifying Intel Devices that work
on the Clearwire Communications Network and where appropriate to support the
[*****] efforts of third parties for [*****]. Conceptual drawings of the
Co-Branding Construct are set forth in Appendix D to this Agreement, and the
final Co-Branding Construct shall be similar to the conceptual drawings
contained in Appendix D. Upon completion of the Co-Branding Construct, Intel
will provide Clearwire Communications with replacements for the conceptual
drawings contained in Appendix D, and these will constitute the Co-Branding
Construct. If requested by Clearwire Communications, Intel will meet and confer
in good faith to discuss licensing of the Co-Branding Construct or a
substantially similar co-branding construct to Clearwire Communications third
party Resellers, MVNO Partners, and/or Affiliates.
10.4 Licensing Agreement. Attached to this Agreement as Appendix F is a separate
royalty-free trademark license agreement (the “Trademark License”) between Intel
and Clearwire Communications, which shall be executed concurrent with this
Agreement, and which shall remain valid for the Term, unless earlier terminated
pursuant to its own terms. Notwithstanding anything to the contrary in this
Agreement, the terms and conditions of the Trademark License shall govern the
Parties’ respective rights, duties and obligations with respect to each Party’s
Marks under this Agreement. In the event of a conflict between the terms of this
Agreement and the terms of the Trademark License, the terms of the Trademark
License shall govern but only to the extent necessary to resolve the conflict.
10.5 Marketing and Brand Strategy. No later than the first day of [*****], Intel
shall commence [*****] of its WiMAX solutions in the [*****] using the final
Co-Branding Construct (subject to any pre-existing contractual obligations to
provide advance notice under Intel’s [*****]), incorporate the Co-Branding
Construct into Intel’s [*****], and permit the Co-Branding Construct [*****].
The Intel MDF shall be used to [*****] as described in more detail in this
Section 10, all of which shall be at Intel’s reasonable choosing, except as
otherwise provided in Section 10.6, and which may include some but not
necessarily all, of the marketing activities or environments described in this
Section 10.
10.5.1 Determination of Appropriate Activities. Intel shall, through its
customary brand marketing and brand strategy development and approval process,
select which marketing and branding activities or environments would be most
appropriate in Intel’s reasonable opinion to include in the final marketing and
brand strategy (or any specific marketing campaign) for promotion of the
Co-Branding Construct. During such process Intel shall obtain Clearwire
Communications’ input related to such marketing and brand strategy, but
notwithstanding anything to the contrary in this Agreement Intel shall have the
right in its reasonable discretion to determine the specific marketing and
branding
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 17 -



--------------------------------------------------------------------------------



 



programs and/or environments related to Intel’s promotion of the Co-Branding
Construct and its implementation details, except as otherwise provided in
Section 10.6.
10.6 Minimum Enabling Requirements. Notwithstanding the provisions of
Section 10.5, during the Term, Intel shall perform all of the marketing and
co-branding activities set forth in this Section 10.6, which activities shall
collectively be the minimum enabling requirements (the “Minimum Enabling
Requirements”) under this Agreement. Intel shall have the right to propose in
good faith reasonable alternatives to the Minimum Enabling Requirements.
Clearwire Communications shall review such proposals in good faith and may
approve or deny such request, provided however that Clearwire Communications
shall not unreasonably refuse to approve a proposed alternative. [*****].
10.6.1 [*****]
10.6.2 [*****]
10.6.3 [*****]
10.6.4 [*****]
10.6.5 [*****]
10.7 Additional Marketing Environments. Intel’s marketing campaigns may include
a wide range of possible marketing environments at Intel’s reasonable choosing.
For purposes of illustration only the following are descriptions of possible
marketing environments and the implementation processes, and do not represent a
commitment by Intel to pursue or implement any particular environment(s) unless
expressly provided for in the final Intel marketing and brand strategy for
promotion of the Co-Branding Construct.
10.7.1 Enterprise Sales Materials. Intel has relationships within its management
team that call on senior technology staff of Fortune 1000 companies in the
United States. If applicable Intel will use commercially reasonable efforts to
integrate WiMAX and Clearwire Communications specific educational and
promotional messages into Intel’s materials for use with this constituency as
appropriate. Subject to applicable law, Intel will similarly fund as appropriate
and commercially reasonable the integration of such messages into the enterprise
sales efforts of its OEM and other partners who promote WiMAX and call on the
Fortune 1000 companies.
10.7.2 Retail Point of Purchase Displays. This category consists of in-store
merchandising displays and literature applicable to the Co-Branding Construct
designed to educate and assist in the purchase decision of the buyer at the
point of purchase so that the buyer understands the benefits of and ultimately
selects systems that support the Services. If applicable Intel will integrate
the Co-Branding Construct into its own Point of Purchase display and through its
indirect marketing programs fund the inclusion of the Co-Branding Construct in
the Point of Purchase displays of OEMs as appropriate.
10.7.3 Retail Merchandising & Circulars. This category consists of advertising
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 18 -



--------------------------------------------------------------------------------



 



vehicles created by retailers for promotion of sales and merchandise. If
applicable, Intel will integrate the Co-Branding Construct in its own efforts to
support its platforms in these vehicles and will, through its indirect marketing
programs, fund the OEMs to do the same.
10.7.4 Web Ads. If applicable, Intel will integrate the Co-Branding Construct
into its direct online advertising as appropriate and will similarly fund
through its indirect marketing programs the integration of the Co-Branding
Construct into the online advertising of OEMs for their relevant platforms.
10.7.5 Print Advertising. If applicable, Intel will integrate the Co-Branding
Construct into its direct print advertising as appropriate and will similarly
fund through its indirect marketing programs the integration of the Co-Branding
Construct into the print advertising of OEMs for their relevant platforms.
10.7.6 Television Advertisements. If applicable, Intel will integrate the
Co-Branding Construct into its direct television advertising as appropriate and
would similarly fund through its indirect marketing programs the integration of
the Co-Branding Construct into the television advertising of OEMs for their
relevant platforms.
10.7.7 Outdoor & Environmental. If applicable, Intel will integrate the
Co-Branding Construct into its direct marketing outdoor advertising as
appropriate and will similarly fund through its indirect marketing programs the
integration of the Co-Branding Construct into the outdoor advertising and other
event marketing of OEMs for their relevant platforms.
10.7.8 Trade Shows & Events. If applicable, Intel will integrate the Co-Branding
Construct into its direct trade show and events efforts as appropriate and will
similarly fund consistent with the “Intel Inside®” program the integration of
the Co-Branding Construct into the print advertising of OEMs for their relevant
platforms.
10.7.9 Promotions & Public Relations. If applicable, Intel will promote the
Clearwire Communications Network through public events such as the Consumer
Electronics Show and the Intel Developer Forum promoting Qualifying Intel
Devices. Within the context of Intel Inside program and other channel marketing
programs, if applicable, Intel will make available and promote marketing
programs that encourage its customer and channel partners to promote the
Services in conjunction with Qualifying Intel Devices. The common purpose of
these marketing efforts is to promote the Clearwire Communications Network and
Qualifying Intel Devices for use on the Clearwire Communications Network. If
applicable, Intel commits to participate as the major launch partner in the top
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 19 -



--------------------------------------------------------------------------------



 



Clearwire Communications market launches and likewise, subject to applicable
law, create appropriate incentives for participation of Intel’s marketing
partners. Subject to applicable law, Intel will continue to make available its
cooperative marketing programs to allow its partners to continue to fund and
promote the Clearwire Communications Network service using co-op funds and Intel
will continue to feature the Co-Branding Construct in its own marketing efforts
for as long it is commercially reasonable to do so. Other than industry or
technical communications, such as standards work, Intel will use commercially
reasonable efforts to refer to Clearwire Communications by name if appropriate
in WiMAX-related marketing promotions and public relations in the United States
as reasonably determined by Intel.
10.7.10 [*****].
10.7.11 Bezel Promotion. Where applicable, a temporary sticker applied at the
point of manufacture of [*****] that is designed to call the user’s attention to
the Clearwire Communications Network feature included in the Intel-based
Performance Notebook and to encourage the user to sign up for the Services.
Consistent with industry practice this sticker will be prominently and visibly
positioned on the “palm rest” so that it was visible to shoppers in point of
purchase system displays and to the user at the time of use.
10.7.12 Out of the Box Experience. Upon first use, the user is generally walked
through an interactive set up process that will include signing up for
applications and services. If applicable, Intel will work with, and use
commercially reasonable efforts to [*****].
10.8 Remedies Pertaining to Minimum Enabling Requirements. Upon Clearwire
Communications’ request, Intel shall document its compliance with the provisions
of Section 10.6 and Section 10.7. During the quarterly management review
meetings as proscribed by Section 15, Intel will provide a status report to
Clearwire Communications of Intel’s progress in fulfilling its obligations under
Section 10.6. Clearwire Communications may, in accordance with Section 9.2,
perform an Audit of Intel for the purpose of determining Intel’s compliance with
Section 10.6. If Intel fails to fulfill its Minimum Enabling Requirements set
forth in Section 10.6 for any particular Qualifying Intel Device, then, in
addition to any other Clearwire Communications remedies, the Embedded Device
Activation Fee shall be reduced by [*****], provided however that if Intel uses
commercially reasonable efforts to meet the [*****].
10.9 General Marketing Activities. Subject to Section 29.8, during the Term,
Intel will plan and coordinate public relations activities with Clearwire
Communications related to the Clearwire Communications Network and the launch of
Intel Devices with Clearwire Communications. The Parties will use commercially
reasonable efforts to ensure that a
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 20 -



--------------------------------------------------------------------------------



 



consistent, mutually agreeable message is communicated to the general public
with respect to the marketing of WiMAX technology and services, provided however
nothing herein shall prevent a Party from engaging in any specific marketing
activity nor shall either Party be obligated to obtain the other Party’s prior
approval for its own good faith marketing activities related to WiMAX.
10.10 [*****].
11. [*****]
11.1[*****]
11.1.1[*****]
11.1.2[*****]
11.1.3[*****]
11.2[*****]
11.2.1[*****]
11.2.2[*****]
11.3 No Restriction on Certain Practices. Notwithstanding anything to the
contrary in this Agreement, nothing herein shall prevent Intel from
(a) continuing its current business and marketing practices as to Intel’s OEM
and channel customers, including Intel’s [*****] and the joint marketing program
component thereof, [*****], and (b) co-marketing related to WiMAX in a generic
manner [*****].
11.4 [*****]
11.4.1 [*****]
11.4.2 [*****]
11.5 [*****]
11.5.1 Notwithstanding anything to the contrary in this Agreement, other than as
expressly provided for in Section 11.5.2, and subject to applicable law,
[*****].
11.5.2 [*****]
11.5.3 [*****]  Clearwire Communications will within thirty (30) days of receipt
of such notice provide Intel with written assurances specifying Clearwire
Communications’ compliance with this Section.  Should Clearwire Communications
fail to respond to Intel’s written notice, Clearwire Communications shall be
deemed in breach of this Section and Intel will be free to seek specific
performance as specified in Section 11.5.4 below.
 
11.5.4 Clearwire Communications agrees that monetary damages alone would be an
insufficient remedy to Intel for any breach of this Section 11.5.4 and hereby
acknowledges, agrees and consents to the entering of an order of appropriate
equitable relief including but not limited to an order granting specific
performance to compel Clearwire Communications to comply with the obligations of
this Section 11.5.4.  The Parties hereby agree that in any action or proceeding
brought by Intel under this Section 11.5.4, the initial burden of proof shall be
on Clearwire Communications to establish that Intel is not entitled to the
issuance of an injunction. Any such equitable relief shall not limit any other
remedy to which Intel may be entitled at law or in equity.
12. REVENUE SHARE
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 21 -



--------------------------------------------------------------------------------



 



12.1 Access Revenues. Intel shall receive a portion of Access Revenues as
described below.
12.1.1 On a calendar quarter basis, Clearwire Communications shall pay to Intel
[*****] of Access Revenues received by Clearwire Communications from [*****].
Notwithstanding anything to the contrary in this Agreement, Clearwire
Communications’ obligation to pay [*****].
12.1.2 On a calendar quarter basis, Clearwire Communications shall pay to Intel
[*****] Access Revenues received by Clearwire Communications [*****].
Notwithstanding anything to the contrary in this Agreement, Clearwire
Communications’ obligation to pay [*****].
12.1.3 [*****]
12.1.4 [*****]
12.2 [*****]
12.3 [*****] Notwithstanding anything to the contrary in this Agreement, until
the Parties have [*****].
12.4 [*****]
13. RESERVED
14. OPEN PATENT ALLIANCE
14.1 Open Patent Alliance. Intel and other parties in the technology and
telecommunications industries are working toward the development of the OPA with
the goal of increasing competition by supporting the widespread implementation,
adoption and use of WIMAX and fostering a pro-competitive intellectual property
landscape.
14.2 Subject to applicable law, Intel will work with the OPA to facilitate
Clearwire Communications joining the OPA as a founding LLC Member and Clearwire
Communications agrees to join the OPA as a founding LLC Member in accordance
with all applicable membership requirements, including the payment of an initial
capital contribution of up to [*****] and meeting calls for additional capital
contributions of up to [*****] per year in each of the following four (4) years.
 The foregoing obligation is contingent upon the following:
14.2.1 The OPA is formed with a minimum of four (4) founding LLC Members
(including Intel and Clearwire Communications) as of the Closing Date;
14.2.2 Initial, and any additional, capital contribution payments by Clearwire
Communications are no greater than amounts that any other founding LLC Member is
required or requested to pay under the membership agreement; and
14.2.3 The OPA is formed, operates and continues to operate in a manner
consistent with the Guiding Principles of the OPA.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 22 -



--------------------------------------------------------------------------------



 



14.3 During the Term, Clearwire Communications agrees to use OPA patent pool
participation as a major selection criteria in choosing its equipment and device
vendors. To the extent Clearwire Communications’ existing vendors as of the
Start Date are not members of the OPA, Clearwire Communications will encourage
such vendors to join the OPA. In furtherance of this commitment, Clearwire
Communications agrees to use substantially similar language in its WiMAX-related
Requests for Information (RFI) and/or Requests for Proposals (RFP) as provided
in Appendix G to this Agreement.
15. QUARTERLY MANAGEMENT REVIEW
15.1 Quarterly Management Reviews. During the Term, once per calendar quarter at
a date, time and place to be mutually agreed to, representatives of senior
management of both Parties shall meet in good faith to review progress and
provide their respective updates toward the mutual business objectives contained
in this Agreement.
16. REPORTS AND PAYMENTS
16.1 Clearwire Communications Reports. Beginning in the first full calendar
quarter commencing after the Effective Date, within forty-five (45) days after
the close of each calendar quarter, Clearwire Communications will submit a
report to Intel, in a form reasonably acceptable to Intel, certified by an
authorized representative of Clearwire Communications that includes the
following information:
16.1.1 The number of Qualifying Intel Devices Activated on the Clearwire
Communications Network, both the cumulative amount since the Effective Date and
the additive amount for the prior calendar quarter;
16.1.2 The amount of Embedded Device Activation Fees owed to Intel for the prior
calendar quarter;
16.1.3 The total amount of Access Revenue and the amount of Intel Revenue Share
for the prior calendar quarter;
16.1.4 The POPs Coverage, both the cumulative amount since the Effective Date
and the additive amount for the prior calendar quarter; and
16.1.5 Any other information mutually agreed upon by the Parties that is
reasonably necessary to verify Clearwire Communications’ compliance with its
obligations under this Agreement. Notwithstanding anything to the contrary in
this Agreement, Clearwire Communications shall not be obligated to provide
information to Intel that would allow Intel to extrapolate Clearwire
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 23 -



--------------------------------------------------------------------------------



 



Communications’ financial results or performance other than with respect to the
calculation of amounts owed by Clearwire Communications to Intel under this
Agreement.
16.2 Intel Reports. Beginning in the first full calendar quarter commencing
after the Effective Date, within forty-five (45) days after the close of each
calendar quarter, Intel will provide Clearwire Communications with a written
report, in a form reasonably acceptable to Clearwire Communications, certified
by an authorized representative of Intel, that includes the following
information:
16.2.1 The volume of all Qualifying Intel Devices sold in the United States,
both the cumulative amount sold since the Effective Date and the additive amount
sold for the prior calendar quarter;
16.2.2 The volume of all Intel Devices sold in the United States, both the
cumulative amount sold since the Effective Date and the additive amount sold for
the prior calendar quarter;
16.2.3 Any other information mutually agreed upon by the Parties that is
reasonably necessary to verify Intel’s compliance with its obligations under
this Agreement. Notwithstanding anything to the contrary in this Agreement,
Intel shall not be obligated to provide information to Clearwire Communications
that would allow Clearwire Communications to extrapolate Intel’s financial
results or performance other than with respect to the calculation of amounts
earned by Intel or any true up payments due under this Agreement.
16.3 Payments. With respect to any payments due from Clearwire Communications to
Intel for Embedded Device Activation Fees and/or Intel Revenue Share, Clearwire
Communications shall pay such amounts on a calendar quarterly basis, within
forty-five (45) days after the end of a calendar quarter, in accordance with
wire transfer instructions it receives from Intel.
17. PRIOR AGREEMENTS
17.1 Termination of Prior Agreements. Concurrent with the Effective Date, the
following agreements will become null, void, and shall terminate without any
Party having any further liability or obligation to the other Party, except to
the extent such agreements contained provisions concerning the confidentiality
of information, in which case those confidentiality provisions will, to the
extent provided in those agreements, continue to survive:
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 24 -



--------------------------------------------------------------------------------



 



17.1.1 That certain WiMAX Market Development and Co-Marketing Agreement between
Sprint/United Management Company and Intel Corporation, dated July 28, 2006.
17.1.2 That certain Mobile WiMAX Network Collaboration Agreement between Intel
Corporation and Clearwire Corporation dated June 28, 2006.
18. WIMAX DEVELOPMENT ROADMAP AND SUPPORT
18.1 Intel Roadmap. Intel will, as part of its standard business practices,
develop a multi-year road map for the development and support of WiMAX. Such
WiMAX road map is considered Intel Confidential Information and will be provided
to Clearwire Communications for informational purposes only and is subject to
change at Intel’s sole discretion. Any such road map will include but not be
limited to the following items (a) WiMAX Chipsets that are designed to comply
with the WiMAX Forum Wave 2 Profile and (b) integrated WiFi/WiMAX Chipsets
(including both base band and RF elements) for Devices supporting industry
standard certification profiles.
18.2 Clearwire Communications participation in the Intel roadmap.
18.2.1 Intel will provide Clearwire Communications with periodic reviews of its
WiMAX roadmap, and in no event less than once per calendar year, and permit
Clearwire Communications to make suggestions and feedback to Intel’s roadmap.
18.2.2 Within ninety (90) days after Effective Date, the Parties will agree on a
procedure for Clearwire Communications making suggestions and feedback to
Intel’s roadmap and Intel’s use of those suggestions and feedback.
18.2.3 Intel and Clearwire Communications will explore options to develop and
deploy features and functionality of WiMAX that may be exclusive or proprietary
to Clearwire Communications. Any development or deployment of exclusive or
proprietary features for Clearwire Communications in Qualifying WiMAX Chipsets
is subject to technical and business due diligence and mutual agreement of the
Parties with regard to terms and timelines to be negotiated in such event.
18.3 Support. The Parties will support the collaboration contemplated hereunder
by, among other things:
18.3.1 Determining if it is desirable for the Parties to develop a plan to
advocate and jointly pursue standardization efforts and profile changes in the
WiMAX Forum and 3GPP and 3GPP2-related standards bodies consistent with
Clearwire Communications FDD implementation requirements, applicable law and the
rules of such standards bodies. To that end, Intel and Clearwire Communications
through their respective alliance managers will work together to understand
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 25 -



--------------------------------------------------------------------------------



 



Clearwire Communications FDD implementation requirements, including but not
limited to: (i) undertaking an FDD feasibility study; and (ii) identifying
specific recommendations.
18.3.2 Providing support for both the U.S. and ITU/European WiMAX band plans
(2.3 GHz, 2.5 GHz and 3.5 GHz) on a WiMAX Chipset.
18.3.3 Providing support, at Clearwire Communications’ request, for up to one
additional WiMAX frequency band plan as mutually agreed by the Parties (based on
scope and nature of the business opportunity).
18.3.4 Providing support for Clearwire Communications’ chosen WiMAX broadcasting
methods upon mutual agreement by the Parties (subject to additional technical
and business due diligence by Intel).
18.4 Middleware.
18.4.1 Upon mutual agreement of the Parties, Intel will support a Clearwire
Communications designated common middleware interface for all Qualifying WiMAX
Chipsets and WiMAX Chipsets (subject to additional technical and business due
diligence by Intel).
18.4.2 In addition, Intel will make available to Clearwire Communications, or
its designated vendors and suppliers, its APIs for Intel’s middleware platform
for Qualifying WiMAX Chipsets on commercially reasonable terms in conjunction
with such Qualifying WiMAX Chipsets.
18.5 Reserved.
18.6 Equipment Certification. Intel and Clearwire Communications will cooperate
as provided for herein to obtain WiMAX Equipment Certification, to the extent
such certification program is established.
18.7 No Limitations on Clearwire Communications WiMAX Services. Clearwire
Communications reserves the right to offer any access, telecommunications,
and/or information product or service to its Customers over the Clearwire
Communications Network that is compatible with WiMAX, even if Standards Bodies
have not yet published ratified standards for such product or service. By way of
illustration only, Clearwire Communications may offer over the Clearwire
Communications Network, Clearwire Communications proprietary WiMAX services that
have not been standardized by industry standard setting organizations.
18.8 Non-WiMAX Clearwire Communications Products and Services. Nothing in this
Agreement restricts Clearwire Communications from using the Clearwire
Communications Network to offer non-WiMAX products, applications and services to
its
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 26 -



--------------------------------------------------------------------------------



 



customers, and except as expressly provided for herein no remedies or penalties
shall be imposed on Clearwire Communications for doing so.
18.9 [*****]
18.10 Clearwire Communications Quarterly Services Roadmap. Clearwire
Communications will provide Intel with the Clearwire Communications Quarterly
Services Roadmap at the same time as Clearwire Communications provides such
roadmap to any MSO Member, consistent with Clearwire Communications’ MVNO
agreements with such MSO Members.
19. RESERVED
20. WIMAX CHIPSET SOURCING TERMS
20.1 Clearwire Communications as OEM. If during the Term, Clearwire
Communications and/or its Affiliates choose to undertake the manufacture of
products incorporating Qualifying WiMAX Chipsets or WiMAX Chipsets, (either
directly or in connection with third party vendors, but if the latter, then only
if (i) Clearwire Communications and/or its Affiliates have direct input on
chipset selection and purchases and (ii) Clearwire Communications and/or its
Affiliates directly purchases such Qualifying WiMAX Chipsets or WiMAX Chipsets
on behalf of such third party vendor for Clearwire Communications and/or its
Affiliate’s own consumption), the Parties will undertake to negotiate the terms
and conditions of a separate and independent purchase agreement between Intel
(through its Affiliate Intel Americas) and Clearwire Communications and/or Intel
(through its Affiliate Intel Americas) and such Clearwire Communications
Affiliate for such purchases of Qualifying WiMAX Chipsets or WiMAX Chipsets,
including without limitation, any applicable intellectual property
indemnification provisions, pricing and other terms and conditions, in a timely
manner.
21. COLLABORATION ON GLOBAL ADOPTION
21.1 Standards Advocacy. The Parties will use commercially reasonable efforts to
collaborate on global adoption of WiMAX standards as follows:
21.1.1 Clearwire Communications will publicly support the WiMAX technology
standard as a global standard as long as Clearwire Communications determines it
is in Clearwire Communications’ interests to do so;
21.1.2 The Parties will work together to encourage other wireless operators
outside the United States to deploy WiMAX technology;
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 27 -



--------------------------------------------------------------------------------



 



21.1.3 Intel and Clearwire Communications will proactively participate in the
WiMAX Forum and in 3GPP and 3GPP2-related industry committees and working
groups;
21.1.4 Pursuant to the confidentiality provisions in this Agreement and subject
to the rules of an applicable standards body and applicable law, Intel and
Clearwire Communications will put forth their best effort to provide each other
with advance notice (and opportunity to comment) on submissions to the WiMAX
Forum which impact United States deployment of WiMAX, and will support each
other’s submissions to the extent that each company deems it commercially
feasible; provided that if either Party has an obligation of confidentiality to
another party in connection with all or any portion of a proposed submission,
the obligated Party shall not be obligated to disclose such confidential
information to the other. If either Intel or Clearwire Communications objects to
each other’s proposed submission to WiMAX Forum, Intel and Clearwire
Communications will work together in good faith to find a mutually acceptable
solution.
22. CUSTOMER RELATIONSHIPS
22.1 Clearwire Communications Customer Relationship. At all times the Customer
relationship with regard to the Clearwire Communications Network and Devices
sold by Clearwire Communications to Customers will be solely between the
Customer and Clearwire Communications. Intel acknowledges that Clearwire
Communications reserves the right to: (a) discontinue Services to any Customer;
(b) change the rates charged for the Services; (c) identify and define which
Services may be provided; and (d) define the coverage area of the Services
provided to Customers.
22.2 Pricing. Clearwire Communications will retain complete discretion in
determining the prices of its Devices and Services sold to Customers by
Clearwire Communications and Clearwire Communications authorized sales channels.
22.3 Potential Clearwire Communications Customers. Both Parties acknowledge that
Clearwire Communications’ Customer has the ultimate purchasing decision, and may
choose a different wireless service to support its business needs. Intel
acknowledges that nothing herein shall obligate or require Clearwire
Communications to conduct business, negotiate or sign an agreement with any
potential Customer if Clearwire Communications desires not choose to deal with
such potential Customer for any reason whatsoever.
22.4 Clearwire Communications Right to Terminate Network Service. Clearwire
Communications reserves the right in all instances to terminate a Customer
Contract or other wireless service agreement with any of its Customers at any
time in its sole discretion.
23. DEMONSTRATION AND TEST ACCOUNTS
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 28 -



--------------------------------------------------------------------------------



 



23.1 Demonstration and Test Accounts. Clearwire Communications agrees to provide
Intel with the following complimentary demonstration service plans to use for
testing, demonstration and support of the Clearwire Communications Services:
thirty (30) accounts for the Term of this Agreement and twenty (20) ninety-day
(90-day) temporary accounts that may be renewed at Intel’s discretion. Intel
earns no Embedded Device Activation Fees or Intel Revenue Share in connection
with demonstration plans.
23.2 Demonstration Devices. Intel will use commercially reasonable efforts to
arrange with its Device OEMs to obtain a reasonable number of demonstration
devices containing WiMAX Chipsets. Intel earns no Embedded Device Activation
Fees or Intel Revenue Share in connection with the Activation of demonstration
devices.
23.3 Unauthorized Products. This Agreement does not authorize Intel to market
any other products or services specifically for use on the Clearwire
Communications Network except as provided in this Agreement, even if such
unauthorized products appears to be compatible or usable with the Clearwire
Communications Network.
24. NETWORK DATA
24.1 During the Term, if Intel is given access to data generated, gathered, or
otherwise collected by or collectible from the Clearwire Communications Network
(collectively the “Network Data”), Intel will only use Network Data to the
extent necessary to perform its obligations under this Agreement. Intel hereby
acknowledges that the provisions of this Section 24.1 are a material element of
this Agreement and in the event of a material breach of this Section 24.1
Clearwire Communications will be entitled to obtain equitable and/or injunctive
relief as appropriate to enforce its rights, subject to the terms of this
Agreement.
25. INTELLECTUAL PROPERTY OWNERSHIP
25.1 Background Intellectual Property. Clearwire Communications shall own all
right, title and interest in and to any and all of Clearwire Communications’
Intellectual Property existing prior to the Effective Date (“Clearwire
Communications Background Intellectual Property”). Intel shall own all right,
title and interest in and to any and all of Intel’s Intellectual Property
existing prior to the Effective Date (“Intel Background Intellectual Property”).
25.2 No Implied Rights. Except as expressly set forth in this Agreement, nothing
herein will be deemed to grant to a Party, by implication, estoppel, or
otherwise, and neither Party will acquire, any right, interest or license with
respect to any Intellectual Property of the other Party.
25.3 To the extent that Intel and Clearwire Communications collaborate on future
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 29 -



--------------------------------------------------------------------------------



 



developments or enhancements to WiMAX technology, including but not limited to
those related to the Clearwire Communications Network, WiMAX Chipsets, and
Devices, the Parties will, prior to undertaking any joint development work, meet
in good faith and agree on an ownership structure for such jointly developed
technology. If the Parties agree to undertake the joint development of
technology, the Parties will give reasonable consideration to a structure under
which one of the Parties owns the Intellectual Property rights to the jointly
developed technology and that Party grants a license to the other Party,
provided however that nothing herein shall compel either Party to agree to any
joint development agreement.
26. DISCLAIMER OF WARRANTIES
26.1 No Other Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, THE WARRANTIES GIVEN BY EACH PARTY IN THIS AGREEMENT ARE THE ONLY
WARRANTIES GIVEN BY EACH PARTY AND ALL OTHER WARRANTIES, WHETHER EXPRESS OR
IMPLIED BY STATUTE OR OTHERWISE, ARE SPECIFICALLY EXCLUDED BY THE PARTIES,
INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTIBILITY; FITNESS FOR
A PARTICULAR PURPOSE OR WARRANTIES OF NON-INFRINGMENT.
27. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTEL
Intel represents, warrants and covenants that:
27.1 Organization; Authorization. Intel is duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation and has all
corporate powers and all governmental licenses and consents required to carry on
its business as now conducted, except for those governmental licenses and
consents the absence of which would not reasonably be expected to result,
individually or in the aggregate, in a material adverse effect on Intel. Intel
has all requisite power and authority to enter into this Agreement and to
perform the obligations to be performed by it under this Agreement.
27.2 The execution and delivery of this Agreement, and the performance by Intel
of its obligations under this Agreement, have been duly authorized by all
necessary actions on the part of Intel. This Agreement has been, or will be,
duly executed and delivered by Intel, and constitutes, and will constitute, a
legal, valid and binding obligation of Intel, as the case may be, enforceable
against it in accordance with its terms.
27.3 Non-Contravention. The execution, delivery and performance of this
Agreement, and the fulfillment of and compliance with the terms and conditions
of this Agreement do not or will not (as the case may be), with the passing of
time or the giving of notice or
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 30 -



--------------------------------------------------------------------------------



 



both, violate or conflict with, constitute a breach of or default under, (a) any
term or provision of the charter documents or equivalent organizational
documents of Intel, (b) any contractual obligation of Intel, or (c) any
judgment, decree or order to which Intel is a party or by which Intel or any of
its respective properties are bound.
28. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF CLEARWIRE
COMMUNICATIONS
Clearwire Communications represents and warrants that:
28.1 Organization; Authorization. Clearwire Communications is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and has all corporate powers and all governmental licenses and
consents required to carry on its business as now conducted, except for those
governmental licenses and consents the absence of which would not reasonably be
expected to result, individually or in the aggregate, in a material adverse
effect on Clearwire Communications. Clearwire Communications has all requisite
power and authority to enter into this Agreement and to perform the obligations
to be performed by it under this Agreement.
28.2 The execution and delivery of this Agreement, and the performance by
Clearwire Communications of its obligations under this Agreement, have been duly
authorized by all necessary actions on the part of Clearwire Communications.
This Agreement has been, or will be, duly executed and delivered by Clearwire
Communications, and constitutes, and will constitute, a legal, valid and binding
obligation of Clearwire Communications, as the case may be, enforceable against
it in accordance with its terms.
28.3 Non-Contravention. The execution, delivery and performance of this
Agreement, and the fulfillment of and compliance with the terms and conditions
of this Agreement do not or will not (as the case may be), with the passing of
time or the giving of notice or both, violate or conflict with, constitute a
breach of or default under, (a) any term or provision of the charter documents
or equivalent organizational documents of Clearwire Communications, (b) any
contractual obligation of Clearwire Communications, or (c) any judgment, decree
or order to which Clearwire Communications is a party or by which Clearwire
Communications or any of its respective properties are bound.
29. CONFIDENTIAL INFORMATION
29.1 Confidential Information. The confidential, proprietary and trade secret
information of the disclosing Party (“Confidential Information”) to be disclosed
hereunder is (i) information in tangible form that bears a “confidential,”
“proprietary,” “secret,” or similar legend, or which based upon the
circumstances of disclosure would lead a reasonable person to conclude it is
intended to be confidential and (ii) discussions relating to that information
whether those discussions occur prior to, concurrent with, or following
disclosure of the information.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 31 -



--------------------------------------------------------------------------------



 



29.2 Obligations of Receiving Party. The receiving Party will maintain the
confidentiality of the Confidential Information of the disclosing Party with at
least the same degree of care that it uses to protect its own confidential and
proprietary information, but no less than a reasonable degree of care under the
circumstances. The receiving Party will not disclose any of the disclosing
Party’s Confidential Information to any employees or to any third parties except
to the receiving Party’s employees, parent company and majority-owned
subsidiaries who have a need to know and who agree to abide by nondisclosure
terms at least as comprehensive as those set forth herein; provided that the
receiving Party will be liable for breach by any such entity. For the purposes
of this Agreement, the term “employees” shall include independent contractors of
each Party. The receiving Party will not make any copies of the Confidential
Information received from the disclosing Party except as necessary for its
employees, parent company and majority-owned subsidiaries with a need to know.
29.3 Period of Non-Assertion. The disclosing Party will not assert any claims of
breach of this Section or misappropriation of trade secrets against the
receiving Party arising from the receiving Party’s disclosure of the disclosing
Party’s Confidential Information made more than seven (7) years from the date of
the disclosure. However, unless at least one of the exceptions set forth in
Section 29.4 below has occurred, the receiving Party will continue to treat such
Confidential Information as the confidential information of the disclosing Party
and only disclose any such Confidential Information to third parties under the
terms of a non-disclosure agreement.
29.4 Termination of Obligation of Confidentiality. The receiving Party will not
be liable for the disclosure of any Confidential Information which is:
(a) rightfully in the public domain other than by a breach of a duty to the
disclosing Party;
(b) rightfully received from a third party without any obligation of
confidentiality;
(c) rightfully known to the receiving Party without any limitation on use or
disclosure prior to its receipt from the disclosing Party;
(d) independently developed by employees of the receiving Party; or
(e) generally made available to third parties by the disclosing Party without
restriction on disclosure.
29.5 Title. Title to Confidential Information as between the parties will remain
with the disclosing Party.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 32 -



--------------------------------------------------------------------------------



 



29.6 No Obligation of Disclosure; Termination. Except as expressly provided for
herein, neither Party has any obligation to disclose any Confidential
Information to the other. Upon termination of this Agreement, each Party shall
either return or destroy (and in the case of destruction certify such
destruction) all of the other Party’s Confidential Information disclosed under
this Agreement, and all copies thereof; unless the Party in possession of the
information is required by law to retain such other Party’s Confidential
Information.
29.7 Confidentiality of Terms. Except for any mutually agreed press release, the
parties hereto shall keep the terms of this Agreement confidential and shall not
now or hereafter divulge these terms to any third party except: (a) with the
prior written consent of the other Party; (b) as otherwise may be required by
law or legal process, including to legal and financial advisors in their
capacity of advising a Party in such matters; (c) during the course of
litigation, so long as the disclosure of such terms and conditions are
restricted in the same manner as is the confidential information of other
litigating parties; or (d) in confidence to its legal counsel, accountants,
banks and financing sources and their advisors solely in connection with
complying with financial transactions; provided that, in (b) through (d) above,
(i) the disclosing Party shall use all legitimate and legal means available to
minimize the disclosure to third parties, including without limitation seeking a
confidential treatment request or protective order whenever appropriate or
available; and (ii) the disclosing Party shall provide the other Party with at
least ten (10) days prior written notice of such disclosure.
29.8 No Publicity. Except as otherwise expressly provided for in the Marketing
Plan, neither Party may use the other Party’s name in advertisements or
otherwise disclose the existence or content of this Agreement without the
other’s prior written consent. The obligations stated in this Section 29 shall
survive the expiration or termination of this Agreement.
30. SEC FILING
30.1 If either Party is required by applicable law to disclose and file this
Agreement with the Securities and Exchange Commission (“SEC”) or other
regulatory body, it must notify the other Party and allow such Party to identify
language in this Agreement it deems should be redacted prior to such filing and
disclosure. If the non-disclosing Party requests confidential treatment, the
disclosing Party agrees to file such a request and use its reasonable best
efforts in responding to any SEC or other regulatory body comments to pursue
assurance that confidential treatment will be granted, in both cases reasonably
cooperating with the non-disclosing Party (including, without limitation,
providing the non-disclosing Party with the opportunity to review and comment on
the request and the responses to any such SEC comments). Although the Party
filing this Agreement under applicable law agrees to comply with the provisions
set forth above in this Section 30.1, such Party in all cases shall be entitled
to determine to what extent to redact this Agreement and the nature and content
of its communications with the SEC or other regulatory body.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 33 -



--------------------------------------------------------------------------------



 



31. INDEMNITY
31.1 Intel Indemnity Against [*****].
31.1.1 Subject to Section 31.1.2 below for [*****] Intel will defend, indemnify
and hold Clearwire Communications harmless from, (and, in Intel’s discretion,
settle) any suit, proceeding or claim brought against Clearwire Communications
(and its officers, directors, employees, permitted successors, and its
Affiliates) (collectively, the “Clearwire Communications Indemnitees”) based
upon a Claim that all or any portion of such [*****]. For the avoidance of
doubt, the foregoing obligations to defend, indemnify and hold Clearwire
Communications harmless shall include Claims asserted against [*****], provided
that such Claim asserts that the [*****].
     31.1.2 Notwithstanding anything to the contrary, the foregoing
indemnification obligation specified in Section 31.1.1 above as to [*****] used,
distributed, sold or offered for sale by Clearwire Communications Indemnitees.
31.1.3 Subject to the limitations specified in Section 32 below, Intel will pay
all damages and costs awarded against Clearwire Communications Indemnitees for
such Claims provided that Intel solely controls the defense or settlement of the
Claim if the defense or settlement does not admit liability of Clearwire
Communications Indemnitees, except if Intel reasonably determines that [*****]
by Intel or Clearwire Communications Indemnitees is necessary to [*****].
Clearwire Communications Indemnitees will promptly notify Intel of any Claim and
in the case of Clearwire Communications Indemnitees, they consent to such
recitation. If the Clearwire Communications Indemnitees do not reasonably
consent to a settlement that the complaining party insists must contain [*****]
and the settlement requires no other action by the Clearwire Communications
Indemnitees, then Intel’s indemnity obligation is limited to the amount of the
proposed settlement to which the Clearwire Communications Indemnitees did not
consent. Clearwire Communications Indemnitees will reasonably cooperate with and
provide reasonable requested authority, information and assistance to Intel in
defending the suit. Intel shall be relived of its obligation to defend,
indemnify and hold Clearwire Communications Indemnitees harmless, but only to
the extent that Intel is actually prejudiced by any of the following and only to
the extent of the prejudice, (i) Clearwire Communications Indemnitees fails to
promptly notify Intel in writing of such Claim; or (ii) Clearwire Communications
Indemnitees fail to reasonably cooperate and provide reasonable requested
authority, information and assistance to Intel to properly defend any such suit
or proceeding (at Intel’s expense). Intel will not be responsible for any costs,
expenses or compromise incurred or made by Clearwire Communications Indemnitees
without Intel’s prior written consent.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 34 -



--------------------------------------------------------------------------------



 



31.1.4 The indemnification obligation hereunder in favor of Clearwire
Communications Indemnitees is not intended to create any obligation by Intel in
favor of any third party or to otherwise create any third party beneficiary,
including without limitation, [*****].
31.2 General Indemnification
31.2.1 Each Party (the “Indemnifying Party”) will defend, indemnify and hold
harmless the other Party and its respective Affiliates and their respective
officers, directors, employees, and agents (each an “Indemnified Party”) from
any suit or proceeding brought against the Indemnified Party arising out of any
third party Claim alleging personal or bodily injury, death, property damage or
theft, resulting from the negligent acts or omissions of the Indemnifying Party,
its agents or subcontractors, whether arising under common law, statute, strict
tort liability, strict products liability, negligence, misrepresentation, or
breach of warranty or otherwise; provided however, that an Indemnifying Party
will have no obligation to defend, indemnify, or hold an Indemnified Party
harmless for any third party Claim under this Section 31.2 to the extent such
Claim results from the Indemnified Party’s negligence or willful misconduct.
Subject to the limitations specified in Section 32 below, the Indemnifying Party
will pay all damages and costs awarded against the Indemnified Party for such
Claims provided that the Indemnifying Party solely controls the defense or
settlement of the Claim. The Indemnifying Party will reasonably cooperate with
and provide reasonable requested authority, information and assistance to the
Indemnified Party in defending the suit. The Indemnifying Party shall be relived
of its obligation to defend, indemnify and hold the Indemnified Party harmless,
but only to the extent that the Indemnifying Party is actually prejudiced by any
of the following and only to the extent of the prejudice: (i) the Indemnified
Party fails to promptly notify the Indemnifying Party in writing of such Claim;
or (ii) the Indemnified Party Indemnitees fail to reasonably cooperates and
provide reasonable requested authority, information and assistance to the
Indemnifying Party to properly defend any such suit or proceeding (at the
Indemnify Party’s sole expense). The Indemnifying Party will not be responsible
for any costs, expenses or compromise incurred or made by the Indemnified Party
without the Indemnifying Party’s prior written consent
31.2.2 To the extent an Indemnifying Party is obligated under this Section 31 to
defend, indemnify and/or hold harmless an Indemnified Party against any damages
as provided for in this Section 31, an Indemnifying Party will be the original
and primary source of payment of such damages without demand or presentment by
an Indemnified Party, or the need or requirement that an Indemnified Party first
make payment on such damages prior to seeking reimbursement from an Indemnifying
Party.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 35 -



--------------------------------------------------------------------------------



 



31.3 Entire Obligation. The foregoing indemnities are personal to the Parties
hereto and shall not be assignable, transferable or subject to pass-through to
any third party. The foregoing states the entire obligation with respect to any
indemnification obligation hereunder. Notwithstanding anything to the contrary,
the obligations contained in this Section 31 are subject to the limitation of
liability and the cap on liability as specified in Section 32 below.
32. LIMITATION OF LIABILITY
32.1 General Limitation. EXCEPT FOR BREACHES OF THE CONFIDENTIALITY OBLIGATIONS
CONTAINED IN SECTION 29 ABOVE AND NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE HEREUNDER FOR
CONSEQUENTIAL, INDIRECT, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES (INCLUDING
WITHOUT LIMITATION LOST PROFITS OR SAVINGS) FOR ANY CAUSE OF ACTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE, EVEN IF THE PARTY WAS OR SHOULD HAVE BEEN AWARE OF
THE POSSIBILITY OF THESE DAMAGES. FOR THE AVOIDANCE OF DOUBT THE FOREGOING WILL
NOT RESTRICT A PARTY’S ABILITY TO RECOVER ACTUAL DIRECT DAMAGES FOR BREACH OF
THIS AGREEMENT
32.2 Cap on Liability. Except in the case of a tort claim for intentional or
willful misconduct (such as tortuous interference or fraud), by one Party as to
a third party, which misconduct results in liability of the other Party to that
third party, in no event shall either Party’s liability to each other, any
Clearwire Communications Indemnitee and/or an Indemnified Party arising out of
this Agreement, under any cause of action or theory of liability exceed [*****].
The foregoing cap on liability shall not apply to [*****], or (b) any
obligations contained in Section 5.3 of this Agreement [*****]. For the
avoidance of doubt “intentional or willful misconduct” does not include conduct
that is adjudicated willful infringement of a patent
33. TERMINATION/ASSIGNMENT/CHANGE OF CONTROL
33.1 Termination for Cause. Either Party has the right to terminate this
Agreement in its entirety or any affected portion thereof, without any penalty,
by written notice to the other Party upon the occurrence of a Event of Default
which the defaulting Party has not cured within thirty (30) calendar days after
delivery of a written notice of such event of default. The occurrence of any of
the following will constitute an “Event of Default” under this Agreement:
33.1.1 A Party is in material breach of any part or provision of this Agreement;
or
33.1.2 A Party (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
forty-five (45) days of such involuntary filing, (ii) admits the material
allegations of any petition in bankruptcy filed against it, (iii) is adjudged
bankrupt, or (iv) makes a general
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 36 -



--------------------------------------------------------------------------------



 



assignment for the benefit of its creditors, or if a receiver is appointed for
all or a substantial portion of its assets and is not discharged within sixty
(60) days after his appointment, and any such filing, proceeding, adjudication
or assignment as described herein above will otherwise materially impair such
Party’s ability to perform its obligations under this Agreement.
33.2 Assignment. Neither Party may sell, transfer, assign, subcontract or
delegate (collectively, “Transfer”) in whole or in part this Agreement (whether
by operation of law or otherwise), or any rights, duties, obligations or
liabilities under this Agreement, without the prior written consent of the other
Party. Subject to the foregoing, this Agreement will inure to the benefit of and
be binding upon each Party’s permitted successors and permitted assigns. Any
Transfer in contravention of this Section 33.2 will be null and void. For
purposes of this Agreement, any Change of Control (as defined below) involving a
Party, including without limitation, a Change of Control pursuant to which the
contracting Parties to this Agreement remain unchanged, shall be deemed a
Transfer by such Party.
33.3 Assignment Upon Change of Control. Notwithstanding the provisions of
Section 33.2, a Party may Transfer this Agreement, and all of the rights,
duties, obligations and liabilities hereunder, in a Change of Control (as
defined below) provided that:

  33.3.1   the Party undergoing the Change of Control (the “Change of Control
Party”) complies with the applicable provisions of Section 33.3 below;    
33.3.2   if the Change of Control Party is Clearwire Communications and the
other party to the Change of Control (the “Clearwire Communications Acquiror”)
is (1) [*****] or any Affiliate (as defined below) of [*****] or any entity that
has acquired substantially all of the assets or business of [*****]; (2) any
other third party primarily engaged in the business of designing or
manufacturing integrated circuits or any Affiliate of such a third party; or
(3) a Non-WiMAX Supporter, then Intel may terminate this Agreement in its sole
discretion effective immediately upon written notice to Clearwire Communications
given no later than thirty (30) calendar days after the consummation of such
Change of Control unless Clearwire Communications has obtained the prior written
consent of Intel to such Change of Control;     33.3.3   if the Change of
Control Party is Intel and the other party to the Change of Control (the “Intel
Acquiror”) is (1) [*****], or any of their respective Affiliates (as defined
below), or any entity that has acquired substantially all of the assets or
business of [*****]; (2) any other operator of a WiMAX wireless network in the
United States or any Affiliate of such operator; or (3) a Non-WiMAX Supporter,
then Clearwire Communications may terminate this Agreement in its sole
discretion effective immediately upon written notice to Intel given no later
than thirty (30) calendar days after the

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 37 -



--------------------------------------------------------------------------------



 



      consummation of such Change of Control unless Intel has obtained the prior
written consent of Clearwire Communications to such Change of Control;    
33.3.4   the contracting party to this Agreement following such Change of
Control shall expressly agree in writing to assume this Agreement and all of the
rights, duties, obligations and liabilities hereunder, including without
limitation, in the case of a Change of Control of Clearwire Communications, the
obligations of Clearwire Communications under Section 5.1 in respect of Intel
Embedded Device Activation Fees and Section 12.1 in respect of the Intel Revenue
Share, and in the case of a Change of Control of Intel, the obligations of Intel
under Section 4.1 in respect of Embedding Rate commitments, Section 10 in
respect of co-marketing and co-branding activities, and Section 11 in respect of
[*****]; and     33.3.5   if the Party that is not the Change of Control Party
(the “Other Party”), in its sole discretion, determines that, by reason of the
identity of the Clearwire Communications Acquiror or Intel Acquiror, as
applicable, or any Affiliate of the Clearwire Communications Acquiror or Intel
Acquiror, as applicable, continuation of the branding relationship contemplated
by this Agreement following consummation of the Change of Control could impair
or reflect unfavorably upon the goodwill, good name, reputation or image of the
Other Party or the Other Party’s Marks, then at the written election of the
Other Party, which election shall be given within thirty (30) days after the
consummation of such Change of Control, the following provisions of this
Agreement shall terminate effective as of the date of the written notice of
election, and such provisions thereafter shall have no further force or effect:
Section 10 (other than Section 10.6, to the extent it does not relate to the
[*****], and Section 10.8), Section 11 and Section 12 hereof.

33.4 Notice.  Within ten (10) days after entering into, effecting, permitting or
approving any transaction that would result in a Change of Control, the Change
of Control Party shall give the other Party written notice of such event (the
“Change of Control Notice”). The Change of Control Notice shall describe in
reasonable detail the proposed terms of the transaction or transactions that
would constitute a Change of Control and shall identify each “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) that is
a party to such transaction or transactions and each “person” or “group” that
is, or is proposed to become, the “beneficial owner” (as defined in Rule l3d-3
under the Exchange Act) of the Change of Control Party or of any such person or
group, directly or indirectly. The Change of Control Notice shall be delivered
as soon as practicable but no later than ten (10) days after the date the Change
of Control Party first approves or agrees to such offer or proposed Change of
Control and in any case at least twenty (20) days before the closing of such
Change of Control. The Change of Control Party also shall notify the other Party
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 38 -



--------------------------------------------------------------------------------



 



(1) of any material changes to the information required to be included in the
Change of Control Notice prior to the consummation of such Change of Control and
(2) of the consummation of any Change of Control within ten (10) days
thereafter. If the Change of Control Party enters into an exclusivity or
“no-shop” arrangement or agreement or confidentiality agreement in connection
with a proposed Change of Control, the Change of Control Party shall use
commercially reasonable efforts to secure from the other party to the Change of
Control transaction an exception permitting the Change of Control Party to
provide the Change of Control Notice and other information required pursuant to
this Section 33.4. The Change of Control Party shall provide to the other Party,
promptly upon request, any information reasonably requested by such other Party
regarding the identity of any person that is a party to such Change of Control
or any Affiliate thereof, the brand and marketing plans of such person and its
Affiliates with respect to the business of the Change of Control Party following
the consummation of the Change of Control and any other information reasonably
required by such other Party for the purpose of making the determination to
which reference is made in Section 33.3.4 or in Section 33.3.5. The Party
receiving the notice or information hereunder agrees to keep strictly
confidential any such notice or other information received pursuant to this
Section 33.4.
33.5 Obligation to Transfer Agreement. Without the prior written consent of the
other Party, neither Party shall enter into, effect, consent to, permit or
approve a Change of Control that is an Asset Acquisition, a WiMAX Acquisition or
a Liquidation if, in connection with such Change of Control, this Agreement and
the rights, duties, obligations or liabilities hereunder are not assigned by the
Change of Control Party to the party in such Change of Control that acquires
substantially all of the assets of the Change of Control Party.
33.6 No Circumvention. Neither of the Parties shall enter into, effect, consent
to or approve of any transaction designed to circumvent the provisions of
Section 33.2 and Section 33.3, and any attempt to do so shall be deemed a breach
of this Agreement by such Party.
33.7 Definitions. Solely for the purposes of this Section 33, and for no other
purpose, the following definitions shall apply
33.7.1 RESERVED
33.7.2 “Change of Control” of a Party shall mean the occurrence or existence of
any of the following events or circumstances, whether accomplished directly or
indirectly, or in one or a series of related transactions:
33.7.2.1 any “person” or “gr oup” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined in
Rule l3d-3 under the Exchange Act), directly or indirectly, of more than forty
percent (40%) of the total voting
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 39 -



--------------------------------------------------------------------------------



 



power of the outstanding equity securities of such Party or, in the case of
Clearwire Communications, its parent company; provided, that, this provision
shall not be applicable to (i) the beneficial ownership or acquisition by Intel
or Sprint (or their respective Affiliates) of equity securities of Clearwire
Communications or its parent company, nor to the beneficial ownership or
acquisition by Clearwire Communications of equity securities of Intel, or (ii),
in the case of Clearwire Communications, any transaction in which any such
person or group becomes the beneficial owner, directly or indirectly, of more
than 40% of the total voting power of the outstanding equity securities of
Clearwire Communications or its parent company for so long as Sprint then has
the power to appoint or elect a majority of the Board of Directors of Clearwire
Communications’ parent company;
33.7.2.2 such Party or, in the Case of Clearwire Communications, its parent
company merges with or into, or consolidates with, or consummates any
reorganization or similar transaction with, another person and, immediately
after giving effect to such transaction, less than forty percent (40%) of the
total voting power of the outstanding equity securities of the surviving or
resulting person is “beneficially owned” (within the meaning of Rule 13d-3 under
the Exchange Act) in the aggregate by the stockholders of such Party or, in the
case of Clearwire Communications, its parent company immediately prior to such
transaction; provided, that, this provision shall not be applicable to (i) the
beneficial ownership or acquisition by Intel or Sprint (or their respective
Affiliates) of equity securities of Clearwire Communications or its parent
company, nor to the beneficial ownership or acquisition by Clearwire
Communications of equity securities of Intel, or (ii) in the case of Clearwire
Communications, any transaction in which any such person or group becomes the
beneficial owner, directly or indirectly, of more than 40% of the total voting
power of the outstanding equity securities of Clearwire Communications or its
parent company for so long as Sprint then has the power to appoint or elect a
majority of the Board of Directors of Clearwire Communications’ parent company;
33.7.2.3 in one transaction or a series of related transactions, such Party,
directly or indirectly (including through one or more of its subsidiaries)
sells, assigns, conveys, transfers, leases or otherwise disposes of, all or
substantially all of the assets or properties (including equity securities of
subsidiaries) of such Party to a third party, but excluding sales, assignments,
conveyances, transfers, leases or other dispositions of assets or properties
(including equity securities of subsidiaries) by such Party or any of its
subsidiaries to any direct or indirect wholly-owned subsidiary of such Party or,
in the case of Clearwire Communications, its parent company (an “Asset
Acquisition”);
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 40 -



--------------------------------------------------------------------------------



 



33.7.2.4 in one transaction or a series of related transactions, such Party,
directly or indirectly (including through one or more of its subsidiaries and
including through any liquidation or dissolution) sells, assigns, conveys,
transfers, leases or otherwise disposes of, a majority of the assets or
properties of, in the case of Clearwire Communications or its subsidiaries
(including equity securities of subsidiaries), such assets or properties that
relate to Clearwire Communications’ WiMAX business, and in the case of Intel or
its subsidiaries (including equity securities of subsidiaries) such assets or
properties that relate to Intel’s WiMAX Chipset business, but in each case
excluding sales, assignments, conveyances, transfers, leases or other
dispositions of assets or properties (including equity securities of
subsidiaries) by Clearwire Communications or any of its subsidiaries to any
direct or indirect wholly-owned subsidiary of Clearwire Communications, or by
Intel or any of its subsidiaries to any direct or indirect wholly-owned
subsidiary of Intel (a “WiMAX Asset Acquisition”);
33.7.2.5 the adoption of any plan for the liquidation or dissolution of such
Party or, in the case of Clearwire Communications, its parent company, other
than in connection with a reorganization or similar transaction in which the
holders of the voting stock of such Party or, in the case of Clearwire
Communications, its parent company immediately prior to such transaction
continue to represent more than fifty percent (50%) of the combined voting power
of the surviving entity immediately after giving effect to such transaction (a
“Liquidation”); or
33.7.2.6 if the Change of Control Party is Clearwire Communications, shares
representing thirty percent (30%) or more of the aggregate voting power
represented by the issued and outstanding membership interests of Clearwire
Communications or capital stock of its direct parent holding company are
transferred to a Clearwire Communications Acquiror that is described in
Section 33.3.2 and such Clearwire Communications Acquiror, upon a determination
by Intel, in its reasonable discretion, poses a competitive threat to Intel or
its Affiliates or, if the Change of Control Party is Intel, shares representing
thirty percent (30%) or more of the aggregate voting power represented by the
issued and outstanding capital stock of Intel to an Intel Acquiror that is
described in Section 33.3.3 and such Intel Acquiror, upon a determination by
Clearwire Communications, in its reasonable discretion, poses a competitive
threat to Clearwire Communications or its Affiliates.
33.7.3 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 41 -



--------------------------------------------------------------------------------



 



33.8 Upon the termination or expiration of this Agreement, the Parties shall
promptly (a) eliminate any mention of a relationship between them in all sales,
marketing and/or other literature or other materials, including electronic
media; (b) terminate the Trademark License; and (c) return, destroy or
permanently erase without retaining copies thereof, all Confidential
Information. Both Parties shall continue to perform their obligations under this
Agreement during any notice period prior to the actual termination of this
Agreement.
34. REGULATORY REQUIREMENTS AND STANDARDS
34.1 Without the other Party’s prior written consent, such consent not to be
unreasonably withheld or delayed, neither Party nor its respective Affiliates
will make any written submissions to the any industry standards setting body,
committee or organization (collectively “Standards Bodies”), that include or
disclose any Confidential Information of the other Party. In connection with any
request for consent, the Party seeking consent will provide the other Party a
copy of any proposed written standards submission in each case. The Party whose
consent is required will have an opportunity to review and comment on such
proposed submission and plans and strategy, and the Party seeking consent will
provide to the other Party such proposed submission and plans and strategy in a
reasonably timely manner in order to permit such review and comment. Neither
Party will work with third parties in a manner specifically designed to
circumvent the intent of this Section 34.1. Any consent of a Party required
under this Section 34.1 must be given by a Vice President (or person of more
senior position) of such Party.
35. COMPLIANCE WITH LAWS
35.1 Each Party shall comply with all applicable federal, state, county and
local laws, orders, rules, ordinances, regulations and codes in the performance
of its obligations set forth in this Agreement, including such Party’s
obligations, if any, as an employer regarding the health, safety and payment of
its employees. Without limiting the generality of the foregoing, each Party must
comply with laws, rules, regulations and orders relating to equal employment
opportunity, workers’ compensation, unemployment compensation and FICA.
35.2 Each Party agrees that it shall not participate in, or facilitate, any
export or other transfer, by any means, of any commodity or technical data, or
any other goods, software or technology, acquired from the other Party, (a) in
violation of applicable law, including but not limited to the Export
Administration Regulations and the International Traffic in Arms Regulations of
the United States, or (b) with knowledge or reason to know that a violation of
such applicable law will or is intended or likely to occur with respect to such
goods, software or technology.
35.3 The Parties shall comply, in executing and performing this Agreement, with
the FCPA and all other applicable anti-corruption laws.
36. MARKS
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 42 -



--------------------------------------------------------------------------------



 



36.1 Marks. This Agreement does not grant either Party any rights in the other
Party’s name, trademarks, trade names or logos (“Marks”). Any trademark license
necessary to comply with the terms and conditions of this Agreement are
contained in the Trademark License attached as Appendix F.
37. TAXES, DUTIES AND APPLICABLE TAX LAWS
37.1 The Parties will comply with all federal, state, and local tax laws
applicable to transactions occurring under this Agreement. Each Party is
responsible for payment of its own liability for any federal, state, and local
taxes arising from transactions occurring under this Agreement, including but
not limited to income taxes, franchise taxes, taxes based upon gross revenues or
gross receipts, assessments, duties, permits, tariffs, fees or other charges.
The Parties acknowledge that certain sales, excise and similar taxes may be due
on payments made by Clearwire Communications to Intel. Intel will be responsible
for, and indemnity Clearwire Communications against, any tax liability
(including penalties and interest, other than penalties and interest assessed as
a result of the delay or failure on the part of Clearwire Communications to pay
any tax or file any return or information, as provided in Section 37.2 below)
which may be due on payments made by Clearwire Communications to Intel.
Notwithstanding the foregoing, if Clearwire Communications purchases WiMAX
Chipsets from Intel pursuant to a separate and independent purchase agreement
between the Parties that agreement will include without limitation mutually
agreeable tax provisions applicable to any such purchases. If requested, each
Party will timely provide the other Party with a completed Form W-9 for federal
income tax reporting purposes.
37.2 Each Party agrees to pay, and to hold the other Party harmless from and
against, any penalty, interest, additional tax or other charge that may be
levied or assessed as a result of the delay or failure to pay any tax or file
any return or information required by law, order rule or regulation.
37.3 The Parties agree to furnish or cause to be furnished to one another, upon
request, as promptly as practicable, such relevant tax-related information and
assistance reasonably necessary in preparing and filing all tax returns, the
preparation for any audit by any taxing authority and the prosecution or defense
of any claim or proceeding relating to any tax return. The Parties shall
cooperate with each other in the conduct of any audit or other proceeding
related to taxes.
38. FORCE MAJEURE
38.1 Neither Party will be deemed in default of, and each Party will be excused
from performance under this Agreement to the extent that any delay or failure in
the performance of its respective obligations is directly caused by or directly
results from acts of God, fires, explosions, earthquakes, floods, epidemics,
wars, civil unrest, insurrections, or acts of the government in either its
sovereign or contractual capacity, but
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 43 -



--------------------------------------------------------------------------------



 



in every case the failure to perform must be beyond the reasonable control and
without fault or negligence of the Party failing to perform (each a “Force
Majeure Condition”). If any Force Majeure Condition occurs, the Party whose
performance fails or is delayed because of such Force Majeure Condition will
give prompt written notice to the other Party, and such other Party may elect at
any time after such notice is given to suspend its own performance under this
Agreement for the duration of the Force Majeure Condition and require the
delayed Party to resume performance under this Agreement once the Force Majeure
Condition ceases, while at the same time extending the performance date for the
length of time of the Force Majeure Condition. In all cases, the Party whose
performance fails or is delayed because of any such Force Majeure Condition will
use reasonable efforts to avoid or remove such cause of nonperformance,
excusable failure or delay.
39. NOTICES
39.1 Except as otherwise specified in this Agreement, all notices, consents,
waivers or other communications hereunder shall be sent postage prepaid, by
certified mail, or by courier to the addresses set forth below and will be
effective upon actual receipt.
If to Clearwire Communications:
Chief Executive Officer
Clearwire Communications
4400 Carillon Point
Kirkland, Washington 98033
Facsimile No.: (425) 216-7776
With a copy to:
Vice President/General Counsel
Clearwire Communications
4400 Carillon Point
Kirkland, Washington 98033
Facsimile No.: (425) 216-7776
If to Intel:
General Counsel
Intel Corporation
2200 Mission College Boulevard
Santa Clara, California 95052
with a copy to:
Post Contract Management
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 44 -



--------------------------------------------------------------------------------



 



Intel Corporation
2111 NE 25th Avenue
Hillsboro, Oregon 97214
39.2 Written notice given pursuant to this Section 39 will be delivered to
recipients authorized by Clearwire Communications and Intel, as the case may be,
in writing and when so delivered will be deemed to have been fully served and
delivered. The above addresses may be changed at any time by giving thirty
(30) calendar days prior written notice as above provided.
40. RESERVED
41. CHOICE OF LAW; DISPUTE RESOLUTION
41.1. Choice of Law. This Agreement will be governed by and interpreted in
accordance with the state of Delaware, without resort to it choice of law
principles. The Parties agree that the Uniform Computer Information Transaction
Act (“UCITA”), or any version of UCITA adopted by any state, including Delaware,
will not govern or be used to interpret this Agreement.
41.2 Available Procedures. Subject to the provisions of Section 41.8 below,
which preserves certain judicial remedies, the Parties agree to use the dispute
resolution procedures set forth below in Section 41.5 with respect to all
controversies and/or claims arising out of or relating to this Agreement.
41.3 Service of Process. Service of process in any suit, action or proceeding
may be made by mailing or delivering a copy of such process to Clearwire
Communications or Intel, as the case may be, at the addresses indicated in
Section 41 hereof and in the manner set forth in such Section 39. Nothing in
this Section 41.3 will affect the right of either Party to serve legal process
in any other manner permitted by law.
41.4 RESERVED
41.5 Dispute Resolution.
41.5.1 Commencing Dispute Resolution. Except for disputes arising out of the
Trademark License attached as Appendix F hereto, all disputes arising directly
under the express terms of this Agreement, including the other Appendices
attached hereto, or grounds for termination thereof shall be resolved as
follows: First, the Party making a claim shall provide the other Party with a
written description of the dispute. Second, within fifteen (15) days following
receipt of the above description, the senior management or an authorized
representative of both Parties shall meet via telephone or at a mutually
agreeable location and confer in good faith to attempt to resolve the dispute.
If the dispute cannot be resolved by such senior management or authorized
representative at that meeting
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 45 -



--------------------------------------------------------------------------------



 



then, either Party may, within five (5) days after the conclusion of that
meeting, make a written demand for formal dispute resolution and specify therein
the scope of the dispute. Within thirty (30) days after receipt of such written
notification, the Parties shall jointly agree upon an impartial mediator to hear
the dispute, agree to meet at a mutually agreeable time and place for one
(1) day with such impartial mediator to attempt to resolve the dispute, and if
unsuccessful in resolving the dispute, to consider dispute resolution
alternatives other than litigation. If the Parties are unable to resolve the
dispute through mediation and an alternative method of dispute resolution is not
agreed upon within ten (10) days after the one (1) day mediation, either Party
may begin litigation proceedings unless the Parties otherwise agree.
41.5.2 Arbitration. If the Parties are unable to resolve the dispute through the
informal procedure described above in Section 41.5.1, and, if the Parties agree
in writing to arbitration within the ten (10) day period following the informal
procedure described in Section 41.5.1, the arbitration provisions set forth
below will be applicable to such dispute. The rules of the arbitration shall be
agreed upon by the Parties prior to the arbitration and based upon the nature of
the disagreement. To the extent that the Parties cannot agree on the rules of
the arbitration, then the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in effect at the time of the commencement of the
arbitration or, if applicable, its Supplementary Rules for the Resolution of
Patent Disputes in effect at the time of the commencement of the arbitration,
and except as the applicable rules are modified by this Agreement, shall apply.
41.5.2.1 Location: The arbitration proceedings shall be held in New York, under
the auspices of the AAA.
41.5.2.2 Time Limit: The arbitrator is required to issue a decision within nine
(9) months of his or her appointment.
41.5.2.3 Other Rules: As a minimum set of rules in the arbitration the Parties
agree as follows:
(a) The arbitration shall be held before a single arbitrator mutually acceptable
to both Parties. If the Parties cannot agree on a single arbitrator within
thirty (30) days from the date written demand is made, each Party shall identify
one independent individual who shall meet to appoint a single arbitrator. If an
arbitrator still cannot be agreed upon within an additional thirty (30) days,
one shall be appointed by the AAA. The arbitrator shall be knowledgeable
regarding the semiconductor and wireless communications industries.
(b) The Parties shall equally bear the costs and fees of the arbitration and
each Party shall bear its own legal expenses. The Parties agree that a
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 46 -



--------------------------------------------------------------------------------



 



court reporter will record the arbitration proceedings and that the reporter’s
record will be the agreed to transcript of the proceedings. The Parties will
share the expenses of this recorder.
(c) The arbitrator shall specify the basis for his/her decision, the basis for
the damages award and a breakdown of the damages awarded, and the basis of any
other remedy authorized under this Section 41.5.2. The decision of the
arbitrator shall be subject to de novo appeal by either Party to any court of
competent jurisdiction in the United States.
(d) Any arbitration proceeding hereunder shall be conducted on a confidential
basis, and the results shall be treated as Confidential Information unless a
Party chooses to appeal the results in which case the Party filing the appeal
will use reasonable efforts to seek confidential treatment of all filings.
(e) The arbitrator shall apply the substantive laws of the State of Delaware in
interpreting and resolving disputes.
(f) The Parties shall attempt to agree upon what, if any, discovery shall be
permitted. If the Parties cannot agree on discovery within thirty (30) days
after the appointment of the Arbitrator, then any discovery shall be within the
discretion of the arbitrator; provided, however, that the arbitrator shall allow
reasonable discovery in the forms permitted by the Federal Rules of Civil
Procedure, to the extent consistent with the purpose of the arbitration, and any
discovery that is permitted shall take no more than six months. The arbitrator
shall permit live testimony at the arbitration proceeding.
(g) For the purposes of any arbitration governed by this Section 41.5.2, the
Parties agree that monetary damages as limited below are adequate and agree that
the arbitrator will not have the power or authority to award injunctive or
equitable relief
(h) Without limiting the generality of the foregoing, the arbitrator shall not
award any damages of a type excluded pursuant to Section 32.1 or in excess of
the cap set forth in Section 32.2.
(i) Preliminary Hearing. As promptly as practicable after the selection of the
arbitrator, a preliminary hearing shall be held among the Parties and/or their
attorneys or other representatives and the arbitrator. Unless the Parties agree
otherwise, the preliminary hearing will be conducted by telephone conference
call rather than in person. By agreement of the Parties and/or order of the
arbitrator(s), the pre-hearing activities and the hearing procedures that will
govern the arbitration will
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 47 -



--------------------------------------------------------------------------------



 



be memorialized in a Scheduling and Procedure Order. At the preliminary hearing
the matters to be considered shall include, without limitation:
(i) service of a detailed statement of claims, damages and defenses, a statement
of the issues asserted by each Party and positions with respect thereto, and any
legal authorities the Parties may wish to bring to the attention of the
arbitrator;
(ii) stipulations to uncontested facts;
(iii) the extent to which discovery shall be conducted;
(iv) exchange and pre-marking of those documents which each Party believes may
be offered at the hearing;
(v) the identification and availability of witnesses, including experts, and
such matters with respect to witnesses including their biographies and expected
testimony as may be appropriate;
(vi) whether, and the extent to which, any sworn statements and/or depositions
may be introduced;
(vii) the extent to which hearings will proceed on consecutive days;
(viii) the possibility of utilizing mediation or other non-adjudicative methods
of dispute resolution; and
(ix) the procedure for the issuance of subpoenas.
41.6 Tolling. All applicable statutes of limitation will be tolled to the extent
permitted by applicable law while the dispute resolution procedures specified in
this Section 41 are pending, and nothing herein will be deemed to bar any Party
from taking such action as the Party may reasonably deem to be required to
effectuate such tolling, provided such tolling does not exceed one hundred
eighty (180) days, unless otherwise agreed by the Parties.
41.7 Activation Fee Disputes. In the event of a dispute over payment of
Activation Fees, if it is determined that Activation Fees are owing to Intel,
such Activation Fees shall be paid to Intel in one lump sum within thirty
(30) calendar days of resolution of the dispute. If it is determined that
Clearwire Communications has overpaid Activation Fees, at Clearwire
Communications’ option Intel shall either (i) repay the excess Activation Fees
within thirty (30) calendar days of receipt of Clearwire Communications’ written
request for repayment, or (ii) apply the overpayment as a credit to the next
scheduled
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 48 -



--------------------------------------------------------------------------------



 



Activation Fee payment so as to reduce the amount owed by Clearwire
Communications to Intel.
41.8 Judicial Remedies and Injunctions. Notwithstanding the foregoing provisions
of this Section 41, judicial remedies may be sought immediately with respect to
any controversies and/or claims arising out the following section of this
Agreement pursuant to the terms of this Section 41.8.
Section 3.3.2
Section 48 (“Confidential Information”)
Section 11.5 (“Clearwire Communications Deployment Exclusivity”)
41.9 Venue. Any court proceeding brought by either Party must be brought in
Delaware in the United States District Court or, in the event no federal court
in Delaware has jurisdiction, then in any Delaware state court having
jurisdiction over the subject matter. Each Party agrees to personal jurisdiction
in these courts. The parties agree to continue performance during the pendency
of any dispute, unless this Agreement is terminated in accordance with the terms
of this Agreement. The Parties further agree that irreparable damage may occur
in the event that any of the provisions contained in Section 41.8 of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and it is accordingly agreed that, in addition to any other
remedy to which any Party may be entitled at law or in equity, the Parties will
be entitled to equitable relief, including injunction, to prevent such breaches
and to specifically enforce such terms and provisions.
42. SEVERABILITY
42.1 If any of the provisions of this Agreement are invalid or unenforceable,
such invalidity or unenforceability will not invalidate or render unenforceable
the entire Agreement, but rather the entire Agreement will be construed as if
not containing the particular invalid or unenforceable provision or provisions,
and the rights and obligations of each Party will be construed and enforced
accordingly. The Parties will negotiate in good faith to amend this Agreement to
include provisions that provide the Parties with the same economic effect as
such severed provision.
43. SURVIVAL
43.1 Notwithstanding anything contained herein to the contrary, all
representations, warranties, covenants and other terms set forth in the
following sections will survive any termination or expiration of this Agreement
for any reason:
Section 9.2 (“Audit”)
Section 25 (“Intellectual Property Ownership”)
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 49 -



--------------------------------------------------------------------------------



 



Section 26 (“Disclaimer of Warranties”)
Section 29 (“Confidential Information”)
Section 32 (“Limitation of Liability”)
Section 37 (“Taxes, Duties And Applicable Tax Laws”)
Section 39 (“Notices”)
Section 41 (“Choice of Law; Dispute Resolution”)
Section 44.2 (“Entire Agreement”)
Appendix A (Definitions)
44. BINDING EFFECT; ENTIRE AGREEMENT
44.1 This Agreement is binding upon each Party and will inure to the benefit of
each such Party’s successors and permitted assigns.
44.2 This Agreement contains the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior oral
and written agreements, understandings, representations and warranties relating
to such subject matter. Each Party agrees that, except for the representations
and warranties contained herein, neither Party makes any other representations
or warranties, and each hereby disclaims any other representations or warranties
made by itself or any of its officers, directors, employees, agents, or other
representatives, with respect to the execution and delivery of this Agreement or
the transactions contemplated hereby.
45. AMENDMENTS; NO WAIVER
45.1 No amendment, modification or waiver of any part of this Agreement will be
effective or binding on the Parties unless reduced to writing and executed by
senior executives of both Parties.
45.2 No course of dealing or failure of either Party to strictly enforce any
term, right or condition of this Agreement will be construed as a waiver of such
term, right or condition. If any representation, warranty or covenant contained
in this Agreement is breached by either Party and thereafter waived by the other
Party, such waiver will be limited to the particular breach so waived and not be
deemed to waive any other breach under this Agreement.
46. CONSTRUCTION AND INTERPRETATION
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 50 -



--------------------------------------------------------------------------------



 



46.1 The language of this Agreement will in all cases be construed as a whole
and in accordance with its fair meaning. This Agreement has been prepared
jointly and each Party has been given the opportunity to independently review
this Agreement with legal counsel.
46.2 Section or paragraph headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement. The singular use of words will include the plural use and vice versa.
47. INCORPORATION BY REFERENCE
47.1 The terms and conditions of any Appendices or Exhibits are integral parts
of this Agreement and are fully incorporated into this Agreement by this
reference.
48. COUNTERPARTS; FAX SIGNATURES
48.1 This Agreement may be executed by the Parties on any number of separate
counterparts, and all of said counterparts taken together will be deemed to
constitute one and the same instrument. The Parties hereby agree that signatures
transmitted and received via facsimile or other electronic means will be treated
for all purposes of this Agreement as original signatures and will be deemed
valid, binding and enforceable by and against both Parties.
[SIGNATURE PAGE FOLLOWS]
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 51 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Clearwire Communications and Intel have caused this
Agreement to be executed in duplicate counterparts, each of which will be deemed
to be an original instrument, as of the Effective Date.

                      INTEL CORPORATION       CLEARWIRE COMMUNICATIONS LLC    
 
                   
By:
  /s/ Arvind Sodhani
 
      By:   /s/ Hope Cochran
 
   
 
                   
Title:
  EVP, Intel Corp/President, Intel Capital       Title:   Hope Cochran, Senior
Vice President,
   

 
(Print or type)
     
Finance and Treasurer
(Print or type)
   
 
         
 
   
Date:
  November 24, 2008       Date:   November 28, 2008    

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 52 -



--------------------------------------------------------------------------------



 



APPENDIX A to MARKET DEVELOPMENT AGREEMENT
DEFINITIONS
Except in the case of Appendix F (Trademark License), for the purposes of the
Market Development Agreement, including all Appendices and Exhibits, the
following definitions will apply. If a defined term listed below refers to a
section of a document containing the definition, the section reference is to a
section of the Market Development Agreement.
“3G MVNO Agreement” has the meaning defined in Section 3.2.
“3GPP” means the Third Generation Partnership Project.
“4G MVNO Agreement” has the meaning defined in Section 3.3.
“4G MVNO Election” has the meaning defined in Section 3.3.
“AAA” has the meaning defined in Section 41.5.2.
“Access Revenue” [*****].
“Activated” [*****].
“Activation Database” has the meaning defined in Section 9.1.
“Activation Rate” has the meaning defined in Section 5.3.
“Ad Hoc Customer” means a Customer who Activates a Device on the Clearwire
Communications Network on a temporary basis and who does not enter into a
monthly or longer subscription-based agreement for Services.
[*****]
[*****]
“Adjusted Retail Revenue” has the meaning defined in Section 12.1.4.
“Advance-Newhouse” means Advance/Newhouse Communications.
“AD/VAS” means revenue derived by Clearwire Communications from advertising,
value added services or similar sources of revenue resulting from anything other
than access to the Clearwire Communications Network.
“Affiliate” means a legal entity that directly or indirectly controls, is
controlled by, or is under common control with a Party. An entity is considered
to control another entity if it owns, directly
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 53 -



--------------------------------------------------------------------------------



 



or indirectly, more than fifty percent (50%) of the total voting securities or
other such similar voting rights.
“Annual Spending Requirements” has the meaning defined in Section 12.2.
“API” means application program interfaces.
“Asset Acquisition” has the meaning defined in Section 33.7.2.3.
[*****]
“Audit” has the meaning defined in Section 9.
“Auditor” has the meaning defined in Section 9.2.1.
“AWS” means advanced wireless services spectrum as allocated by the FCC.
“Centrino Processor Technology” means the current brand designation that Intel
uses to indicate that a Performance Notebook contains a premium Intel
Architecture CPU and Intel wireless components plus other hardware or software
(whether manufactured by Intel or outsourced to a third party by Intel), and
includes any future evolution of the Centrino Processor Technology brand or any
other brand that serves the function in Intel’s brand hierarchy of indicating
premium Intel Architecture CPU and wireless components for Performance Notebooks
or MIDs.
“CE Devices” means consumer electronic devices consisting of both portable and
non-portable devices that may provide multimedia, communication, information, or
computing capabilities (such as audio/video devices and other media center
devices).
“Change of Control” has the meaning defined in Section 33.7.2.
“Change of Control Notice” has the meaning defined in Section 33.4.
“Change of Control Party” has the meaning defined in Section 33.3.1.
“Claim” means any demand, lawsuit, action, administrative proceeding, or claim
seeking redress of any nature, regardless whether at law or in equity arising
out of this Agreement.
“Clearwire” means Clearwire Corporation.
“Clearwire Communications FDD Implementation Requirements” means the Clearwire
Communications Network design requirements as determined by Clearwire
Communications.
“Clearwire Communications Acquiror” has the meaning defined in Section 33.3.2.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 54 -



--------------------------------------------------------------------------------



 



“Clearwire Communications Background Intellectual Property” has the meaning
defined in Section 26.1.
[*****]
“Clearwire Communications Network” means Clearwire Communications’
implementation of a WiMAX-based network in the United States owned, controlled,
operated or managed by Clearwire Communications for its own Customers or
Customers acquired through its subsidiaries, MVNOs, Affiliates or Resellers.
“Clearwire Communications Parent” means Newco (as such term is defined in the
Transaction Agreement).
“Clearwire Communications Quarterly Services Roadmap” means the Clearwire
Communications services roadmap document detailing Clearwire Communications’
plans for (i) Future Network Services, (ii) modifications, enhancements and
updates to existing Standard Network Services for both Clearwire Communications’
direct retail operations and wireless resale service operations, and (iii) the
timing and location of new market launches.
[*****]
[*****]
“Co-Branding Construct(s)” [*****].
“Combined Election” has the meaning defined in Section 3.3.
“Comcast” means Comcast Corporation, a Pennsylvania corporation.
“Complementary Services” means non-WiMAX based products, applications and
services that complement, support and/or enhance the Services, including but not
limited to backhaul and broadcast applications, technology or services.
Complementary Services do not include alternative wireless broadband or data
technologies, but would include WiFi, and WiFi or WiMAX femto cell applications.
“Confidential Information” has the meaning defined in Section 29.
“Connection Manager” means a general software program that enables a user of a
Device to connect to or disconnect from a network service and select and/or
subscribe to network providers.
“Controlled Affiliate” means, with respect to any Person, such Person’s Ultimate
Parent and any Affiliate of such Ultimate Parent that is controlled by such
Ultimate Parent.
“Core Network” means, with respect to certification of Qualifying Intel Devices,
the wireless voice and data service infrastructure that provides access in the
form of connectivity and
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 55 -



--------------------------------------------------------------------------------



 



transmission via the Clearwire Communications Network, as the same may be
modified, enhanced or updated by Clearwire Communications from time to time.
“CPNI” means customer proprietary network information.
[*****]
“Customer” means a subscriber to the Clearwire Communications Network.
“Customer Contract” means a contract, subscription agreement, amendment or other
documentation used by Clearwire Communications, or any of its MVNOs or Resellers
or Affiliates, to initiate Services for a Customer.
“Design-In” means the engineering, technical and other support performed to
allow an OEM Device to incorporate products of another vendor, such as a CPU or
wireless module.
“Design-Win” means sales and marketing efforts that convert Design In activities
into actual product orders.
“Devices” means collectively CE Devices, MIDs, and Notebooks.
[*****]
“Effective Date” has the meaning defined in Section 3.1.
“Embedded Device” means a Device having embedded WiMAX capability (as opposed to
a Device that uses an external means to connect to a WiMAX network such as an
air card).
“Embedded Device Activation Fee” [*****].
“Embedding Rate” [*****].
“Essential Patent Claims” means patent claims owned or controlled by a vendor
and necessarily infringed by an implementation of at least one of the mandatory
features of the main or optional profile(s) of the WiMAX Forum Mobile System
Profile or Network Profile.
“Event of Default” has the meaning defined in Section 33.1.
“Exchange Act” has the meaning defined in Section 33.7.4.
“FCC” means the United States Federal Communications Commission.
“FCPA” means the U.S. Foreign Corrupt Practices Act, 15 U.S.C., §78dd-1, et
seq., as amended.
“Force Majeure Conditions” has the meaning defined in Section 38.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 56 -



--------------------------------------------------------------------------------



 



“Forum” means the quarterly discussion vehicle between Clearwire Communications,
MSO Members and Intel to discuss at a minimum the Clearwire Communications
Quarterly Services Roadmap, development and offering of Standard Network
Service, Non-Standard Network Service, Future Network Service and Other
Services, all pursuant to the MVNO agreements between Clearwire Communications
and the MSO Members.
“Future Network Service” means Clearwire Communications’ plans for development
and roll-out of new Standard Network Services not offered by Clearwire
Communications as of the date each Clearwire Communications Quarterly Services
Roadmap to be provided by Clearwire Communications to Intel and the MSO Members.
“Google” means Google Inc.
“Indemnified Party” has the meaning that is defined in Section 31.3.
“Indemnifying Party” has the meaning defined in Section 31.3.
“Initial Intel Exclusivity Period” has the meaning defined in Section 11.2.
“Initial Term” has the meaning defined in Section 2.
“Intel” means Intel Corporation, a Delaware corporation.
“Intel Acquiror” has the meaning defined in Section 33.3.3.
“Intel Architecture CPU” means any microprocessor sold by Intel based on Intel’s
X86 instruction set or its successors, including low power implementations.
“Intel Background Intellectual Property” has the meaning defined in
Section 26.1.
“Intel-Based MIDs” means MIDs containing an Intel Architecture CPU and Intel
wireless components that allow it to qualify to bear the Centrino Processor
Technology (its successors or equivalent) brand regardless of whether such MIDs
actually bear such brand.
[*****]
[*****]
“Intel Bundled Services” has the meaning defined in Section 3.3.
“Intel Co-Marketing Exclusivity Obligations” has the meaning defined in Section
11.2.
“Intel Devices” means collectively and individually [*****], [*****] and
Intel-Based MIDs.
“Intel MDF” has the meaning defined in Section 10.1.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 57 -



--------------------------------------------------------------------------------



 



“Intel Renewal Period” has the meaning defined in Section 3.1.
“Intel [*****] Revenue Share” [*****].
[*****]
“Intellectual Property” means (a) all copyrightable works, all copyrights
including all applications, registrations and renewals thereof, (b) all trade
names, fictional business names, trade dress rights, trademarks and service
marks, (c) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto and all patents, patent
applications and patent disclosures, together with all reissuances, divisions,
continuations, continuations-in-part, substitutes, extensions and reexaminations
thereof, as well as any foreign counterparts of any of the foregoing, (d) all
proprietary formulations, know-how, show-how, confidential business information,
trade secrets, research and development results, projections, analyses, models
and other technical information and technology, (e) all mask works and all
applications, registrations and renewals in connection therewith, (f) all
computer software (including data and related documentation), whether purchased,
licensed or internally or jointly developed, (g) all copies and tangible
embodiments of the foregoing in whatever form or medium, and (h) all rights in
or to the foregoing.
“Interim POPs Coverage” has the meaning defined in Section 6.3.
“IOT” means interoperability testing.
“Liquidation” has the meaning defined in Section 33.7.2.5.
“LLC Member” means an entity holding an equity interest in the OPA prior to a
public announcement of the launch of the OPA.
“LTE” means long term evolution.
“Marketing Tonnage” means expenditures made directly or indirectly by a Party on
marketing activities, including by way of example and not by limitation,
advertising, promotions, and other similar activities.
“Marks” has the meaning defined in Section 36.1.
“MDF” means market development funds.
“MFC” means most favored customer as described in Section 20.1.
“MIDs” means mobile internet devices, other than Notebooks, with internet
capability and web browser functionality and which have a diagonal screen of
less than seven (7) inches. Notwithstanding the foregoing, the following are
specifically excluded from the definition of a MID: (a) any mobile internet
device, handset or smart-phone with the primary purpose of voice
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 58 -



--------------------------------------------------------------------------------



 



communication, (b) any mobile internet device sold by or for Clearwire
Communications under a cell phone-like model where Clearwire Communications
specifies, buys, and/or brands such device for resale to consumers through its,
or its partners’ distribution channels.
“Minimum Enabling Requirements” has the meaning defined in Section 10.6.
“Minimum Revenue Threshold” has the meaning defined in Section 5.2.
“MSO” means multiple system operator.
“MSO Core Services” means, with respect to each MSO Member, such MSO Member’s or
any of its Affiliates’ non-mobile multi-channel video service, wireline
high-speed data internet access services, facilities-based wireline telephone
service and any future subscriber paid, recurring charge based, wireline service
that naturally evolves from the foregoing services offered by such MSO Member or
any of its Affiliates.
“MSO Members” means Comcast, Time Warner, Advance/Newhouse and any other MSO who
enters into an MVNO agreement with Clearwire Communications after the Effective
Date hereof.
“MVNO” means a mobile virtual network operator who resells WiMAX services.
“MVNO Co-Branding Construct” has the meaning defined in Section 11.1.3.
“MVNO End User” means, with respect to Intel, any end user customer purchasing
MVNO Service from Intel (or a Controlled Affiliate of Intel pursuant to
Section 2.7 of the 4G MVNO Agreement.)
“MVNO Election” has the meaning defined in Section 3.2.
“MVNO Service” means, with respect to Intel, the Wireless Broadband Service
provided by Clearwire Communications or any of its Controlled Affiliates over
the Clearwire Communications Network, but sold by Intel (or by a Controlled
Affiliate of Intel pursuant to Section 2.7 of the 4G MVNO Agreement) to end user
customers as a reseller of the Wireless Broadband Service pursuant to the 4G
MVNO Agreement.
“Network Data” has the meaning that is defined in Section 24.1.
“Network Enablers” mean the non-transmission elements of the Clearwire
Communications Network that provide information and functionality necessary to
provide services and applications over the Clearwire Communications Network. For
purposes of clarification, Network Enablers include, but are not limited to, the
underlying network elements and interfaces such as quality of service, identity
information, device management, multicast media streaming and location services.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 59 -



--------------------------------------------------------------------------------



 



“Non-Standard Network Service” means a custom interface, customized
configuration, service, specific functionality or capability, or implementation
of Other Services under the MVNO agreements between Clearwire Communications and
an MSO that is unique to a MSO Member(s).
[*****]
“Notebooks” means notebook or sub-notebook computers.
“ODMs” means original design manufacturers of mobile computing devices. For the
avoidance of doubt, ODMs may also do business as OEMs.
“OEM” means original equipment manufacturers of Devices who sell a branded
product.
“OPA” means the Open Patent Alliance, LLC formed to protect and promote the
global implementation of WiMAX and create one or more patent pools for the
efficient and transparent licensing of Essential Patent Claims to practice the
IEEE 802.16e-2005 specification as specified by the WiMAX Forum Interoperability
and Network Architecture Profiles.
“OS” means operating system.
“OSS” means operating support system.
“Other Party” has the meaning defined in Section 33.3.5.
“Other Reseller” has the meaning defined in Section 2.11.1 (a) of the 4G MVNO
Agreement.
“Other Services” are services that may be provided by Clearwire Communications
over the Clearwire Communications Network that do not include Standard Network
Services or Non-Standard Network Services.
“Performance Notebooks” means Notebooks that contain advanced microprocessors.
“Person” means any individual, partnership, limited liability partnership,
limited liability company, corporation, trust, other business association or
business entity, estate or other entity.
“POPs” means the population within the radio frequency coverage area of the
Clearwire Communications Network.
“POPs Coverage” means natural persons who reside in the U.S. (such number of
natural persons based on most recent census data) who can access the Clearwire
Communications Network at their place of residence at a standard level of
service as mutually agreed upon by the Parties in Appendix C to the Agreement.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 60 -



--------------------------------------------------------------------------------



 



“Product Segment” means a product category suitable for embedding a WiMAX
Chipset, for example without limitation: personal computers, notebooks, UMPCs,
portable media players, PDAs and smart-phones, portable gaming devices, consumer
electronics.
[*****]
“Qualifying Intel-Based MIDs” means Intel-Based MIDs embedded with a Qualifying
WiMAX Chipset, that are certified on the Clearwire Communications Network.
“Qualifying [*****]” means [*****] embedded with a Qualifying WiMAX Chipset,
that are certified on the Clearwire Communications Network.
“Qualifying [*****]” means [*****] embedded with a Qualifying WiMAX Chipset,
that are certified on the Clearwire Communications Network.
“Qualifying Intel Devices” means collectively and individually Qualifying
[*****], Qualifying [*****] and Qualifying Intel-Based MIDs.
“Qualifying WiMAX Chipsets” means WiMAX Chipsets whether sold by Intel or
outsourced by Intel to third parties that (a) contain silicon sourced in-house
from Intel or from a third party that is part of an Intel branded product,
(b) contains Intel activation software certified to operate on the Clearwire
Communications Network and (c) excepting [*****], when combined with an Intel
Architecture CPU would enable the Device to bear the Intel Centrino brand (its
successors or equivalent) according to Intel’s definition and brand requirements
as set forth in the Intel Inside Program and channel program materials. For the
avoidance of doubt, Qualifying WiMAX Chipsets do not include any OS used in
conjunction with such Qualifying WiMAX Chipset.
“Renewal Period” has the meaning defined in Section 3.1.
“Reseller” means a third party which purchases from Clearwire Communications
access services to the Clearwire Communications Network, repackages the services
and then sells the services to Customers.
[*****]
“RF” has the meaning defined in Appendix C.
“SEC” has the meaning defined in Section 30.1.
“Services” means the access, information and communications services offered by
Clearwire Communications over the Clearwire Communications Network to Customers.
“Sprint” means Sprint Nextel Corporation.
“Sprint Spectrum” means Sprint Spectrum L.P.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 61 -



--------------------------------------------------------------------------------



 



“Standard Network Services” are the WiMAX Services provided by Clearwire
Communications over the Core Network to retail Customers that provide voice or
data transmission functionality and access and that are of a nature that a
Reseller could not procure from a third party.
“Standard WiMAX Device” has the meaning defined in Appendix C.
“Standards Bodies” has the meaning that is defined in Section 34.1.
“Start Date” means the date that is three (3) months from the Effective Date.
“Strategic Investors” means the Comcast Corporation, Time Warner Cable Inc.,
Google Inc. and Intel Corporation.
[*****]
“Term” has the meaning that is defined in Section 3.1.
“Time Warner” means Time Warner Cable Inc., a Delaware corporation.
“Trademark License” has the meaning defined in Section 10.4.
“Transaction Agreement” means the Transaction Agreement and Plan of Merger dated
as of May 7, 2008 among Clearwire Corporation, Sprint Nextel Corporation,
Comcast Corporation, Time Warner Cable Inc., Advance/Newhouse Partnership,
Google Inc. and Intel Corporation, as amended, modified or supplemented from
time to time.
“Transfer” has the meaning defined in Section 33.2.
“True Up Date” has the meaning defined in Section 5.3.
“TWC” means Time Warner Cable Inc.
“Ultimate Parent” means, with respect to any Person at any time, the Person
(other than any natural person or any trust or other investment vehicle
established primarily for the benefit of any natural person) that directly or
indirectly controls such Person and all other Persons with a direct or indirect
controlling interest in such Person, which, on the date hereof, (i) in the case
of Brighthouse is Advance/Newhouse Partnership, (ii) in the case of Comcast is
Comcast Corporation, (iii) in the case of TWC is Time Warner Cable Inc., (iv) in
the case of Sprint is Sprint Nextel Corporation, (v) in the case of Clearwire
Communications is Clearwire Corporation, formerly known as New Clearwire
Corporation, (vi) in the case of Google is Google Inc. and (vii) in the case of
Intel is Intel Corporation (it being understood that if a publicly traded
corporation or other entity directly or indirectly controls any Person, such
publicly traded corporation or other entity shall be deemed to be the Ultimate
Parent of such
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 62 -



--------------------------------------------------------------------------------



 



Person regardless of whether any other Person may have a direct or indirect
controlling interest in such publicly traded corporation or other entity).
“United States” means the fifty states of the United States and excludes Puerto
Rico, Guam or any other territories.
[*****]
[*****]
“Wave 1 Certification” means the first wave of certification testing as defined
by the by the WiMAX Forum for 802.16-2005.
“Wave 2” means the Mobile WiMAX certification testing that uses the feature set
designated as Wave 2 by the WiMAX Forum.
“Wave 2 Certification” means the second wave of certification testing as defined
by the WiMAX Forum for 802.16-2005.
[*****]
[*****]
[*****]
“WiFi” means the IEEE 802.11 industry standard.
“Wireless Broadband Service” means any service technically capable of being
provided over the Clearwire Communications Network and to be provided by
Clearwire Communications or any of its Controlled Affiliates under the 4G MVNO
Agreement, including any service utilizing a Network Enabler, but excluding any
service that is not within or reasonably related to Clearwire Communications’
commercial offerings and not provided to any Other Reseller; provided that
Wireless Broadband Service shall not include any applications or content offered
by Clearwire Communications, its Controlled Affiliates or third parties over the
Clearwire Communications Network or any service that Clearwire Communications
may not provide over the Clearwire Communications Network under applicable law.
“WiMAX” means technology that complies with the IEEE 802.16e-2005 Wave 2
technology standard, including future evolution thereof (as defined by the WiMAX
Forum).
“WiMAX Asset Acquisition” has the meaning defined in Section 33.7.2.4.
“WiMAX Chipsets” means chipsets and modules designed to comply with WiMAX
industry standards.
“WiMAX Equipment” means IEEE 802.16-2005 based WiMAX Network infrastructure,
components, and systems.
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 63 -



--------------------------------------------------------------------------------



 



“WiMAX Equipment Certification” means certification conducted by the WiMAX Forum
that network infrastructure, components, and systems comply with WiMAX industry
standards and WiMAX Forum defined profiles.
“WiMAX Forum” means the industry-led, non-profit corporation formed to promote
and certify compatibility and interoperability of broadband wireless products
utilizing industry standard, IEEE 802.16.
“WiMAX Network” means a broadband wireless network based on WiMAX.
“Year One” means calendar year 2009. With respect to any reference to other
years, i.e., “Year Two”, “Year Three”, etc., each such reference will be with
regard to Year One and its following years, and shall follow sequentially.
***End of Appendix A***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 64 -



--------------------------------------------------------------------------------



 



APPENDIX B TO MARKET DEVELOPMENT AGREEMENT
INTEL MVNO BUNDLING REQUIREMENTS
The “Intel Bundled Services” means, with respect to Intel, MVNO Service offered
as part of an unlimited data service plan to MVNO End Users as part of a service
package for deployment on Intel Devices that includes (x) a set of applications
that integrate Intel-branded applications, content and customer experience and
that requires the creation of a log-in account by the applicable MVNO End User
to Intel’s and its Controlled Affiliates’ primary portal prior to or in
connection with the activation of MVNO Service on such Device and (y) at least
one MSO Core Service or Sprint Wireless Service offered by Intel to its end
users under the 3G MVNO Agreement.
*** End of Appendix B ***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 65 -



--------------------------------------------------------------------------------



 



APPENDIX C TO MARKET DEVELOPMENT AGREEMENT
Method of Measuring POPs Coverage
[*****]
*** End of Appendix C***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 66 -



--------------------------------------------------------------------------------



 



APPENDIX D TO MARKET DEVELOPMENT AGREEMENT
[*****]
*** End of Appendix D***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 67 -



--------------------------------------------------------------------------------



 



APPENDIX E TO MARKET DEVELOPMENT AGREEMENT
Technical Performance Requirements
Systems performance of the Clearwire Communications Network communicating with
Mobile Terminals must meet the technical performance standards set forth in this
document.
[*****]
*** End of Appendix E ***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 68 -



--------------------------------------------------------------------------------



 



APPENDIX F TO MARKET DEVELOPMENT AGREEMENT
Trademark License Agreement
Trademark License Agreement
This Trademark License Agreement (the “Trademark Agreement”) is entered into on
the Effective Date (as defined below) by and between Intel Corporation, a
Delaware corporation with its principal place of business at 2200 Mission
College Boulevard, Santa Clara, California 95054 (“Intel”) and Clearwire
Communications LLC, a Delaware limited liability company with its principal
place of business at 4400 Carillon Point, Kirkland, WA 98033 (“Clearwire
Communications”).
Whereas, Intel and Clearwire Communications have entered into a Market
Development Agreement (the “Commercial Agreement” as defined below) concerning
the development and deployment of a WiMAX network and WiMAX enabled devices;
Whereas, in connection with the Commercial Agreement, Clearwire Communications
and Intel wish to use certain of each other’s respective marks on products, in
association with services, in tutorials, and in a variety of marketing materials
to promote Clearwire Communications’ and Intel’s products, services and
technologies, and to allow certain of Intel’s licensees under the standard terms
and conditions of other Intel program agreements to use Clearwire
Communications’ marks on such licensees’ products, in tutorials, and in a
variety of marketing materials to promote Clearwire Communications’ and Intel’s
products, services and technologies.
Therefore, in consideration of the mutual covenants and promises contained
herein, Intel and Clearwire Communications agree as follows:

1.   Definitions

  1.1.   The following capitalized words and phrases used in this Trademark
Agreement shall have the same meaning as the definitions of those words and
phrases in the Commercial Agreement, and are incorporated herein by reference:
Qualifying [*****], Qualifying [*****], Qualifying Intel-Based MIDs, Services,
Start Date, and WiMAX.     1.2.   “Co-branding Constructs” [*****].     1.3.  
“Commercial Agreement” shall mean the Market Development Agreement between
Clearwire Communications and Intel dated November 28, 2008.     1.4.  
“Effective Date” shall mean the later of the parties’ signature dates below.    
1.5.   “Intel Marks” shall mean Intel’s Licensed Marks, INTEL, INTEL INSIDE, and
all other Intel trademarks incorporated in Intel’s Licensed Marks, including,
but not limited to, the INTEL corporate logo, INTEL CENTRINO, the INTEL CENTRINO
logo, and any other Intel marks added to Exhibit A as it is modified in writing
by the parties.     1.6.   “Intel’s Licensed Marks” or “Intel Licensed Marks”
shall mean the INTEL CENTRINO logo, to be added to Exhibit A, and any other
Intel marks added to Exhibit A, as it is modified in writing by the parties, or
such additional or replacement marks as Intel may provide, and no other logo,
mark, or designation.

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 69 -



--------------------------------------------------------------------------------



 



  1.7.   “Intel Licensees” shall mean licensees of Intel’s trademarks under
Intel’s standard trademark licensing program agreements, such as the Intel
Inside Program, and channel and retail licensing programs.     1.8.   “Licensed
Marks” shall mean Intel’s Licensed Marks and/or Clearwire Communications’
Licensed Marks, respectively.     1.9.   “Clearwire Communications Marks” shall
mean XOHM and the XOHM logo, and all other Clearwire Communications trademarks
incorporated in Clearwire Communications’ Licensed Marks all other Clearwire
Communications trademarks incorporated in Clearwire Communications’ Licensed
Marks and any other Clearwire Communications marks added to Exhibit A as it is
modified in writing by the parties.     1.10.   “Clearwire Communications’
Licensed Marks” or “Clearwire Communications Licensed Marks” shall mean XOHM and
the XOHM logo, to be added to Exhibit A, and any other Clearwire Communications
marks added to Exhibit A, as it is modified in writing by the parties, or such
additional or replacement marks as Clearwire Communications may provide, and no
other logo, mark, or designation.     1.11.   “Clearwire Communications’ WiMAX
Network” shall mean Clearwire Communications’ implementation of a WiMAX-based
wireless mobile broadband network owned, controlled, operated or managed by
Clearwire Communications. For the avoidance of doubt, the Clearwire
Communications WiMAX Network as used in this Trademark Agreement shall not
include mobile virtual network operators (“MVNOs”), affiliates or resellers.    
1.12.   “Qualifying Intel Materials” shall mean Intel’s direct marketing
materials associated with Qualifying Licensee Products and the Intel products
incorporated therein.     1.13.   “Qualifying Licensee Products” shall mean
Qualifying [*****], Qualifying [*****], and Qualifying Intel-Based MIDS,
individually and collectively.     1.14.   “Qualifying Clearwire Communications
Service” shall mean WiMAX-based services offered by Clearwire Communications on
Clearwire Communications’ WiMAX Network.     1.15.   “Territory” shall mean the
United States of America.

2.   License Grants

  2.1.   Effective as of the Start Date, and subject to and conditioned upon
Intel’s compliance with this Trademark Agreement, including without limitation
Sections 3, 4 and 5, Clearwire Communications grants to Intel, and Intel
accepts, a limited, non-exclusive, non-transferable (except as expressly
provided below), royalty-free, revocable license to use Clearwire
Communications’ Licensed Marks as they appear within the Co-branding Constructs
in Exhibit A, in the Territory, in connection with Qualifying Intel Materials as
provided in this Trademark Agreement, and as required or permitted in the
Commercial Agreement. [*****] No other right, title or license is granted
hereunder,     2.2.   Effective as of the Start Date, and subject to and
conditioned upon Clearwire Communications’ compliance with this Trademark
Agreement, including without limitation Sections 3, 4 and 5, Intel grants to
Clearwire Communications, and Clearwire Communications accepts, a limited,
non-exclusive, non-transferable, royalty-free, revocable license to use Intel’s
Licensed Marks as they appear within the Co-branding Constructs in Exhibit A, in
the Territory, in advertising and

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 70 -



--------------------------------------------------------------------------------



 



      promotional materials for Qualifying Clearwire Communications Service as
provided in this Trademark Agreement, and as required or permitted in the
Commercial Agreement. No other right, title or license is granted hereunder.    
2.3.   Upon completion of the Co-branding Construct, and in any case not later
than December 31, 2008, the parties will amend this Agreement by modifying
Exhibit A to accurately reflect each party’s respective licensed Marks necessary
to implement the Co-branding Construct.

3.   Quality Control

  3.1.   Intel shall use Clearwire Communications’ Licensed Marks only in
connection with Qualifying Intel Materials, [*****]. Clearwire Communications
shall use Intel’s Licensed Marks only in connection with Qualifying Clearwire
Communications Service and related advertising and promotional materials.    
3.2.   Intel shall comply with all applicable laws and regulations in its
advertising, promotion, display, distribution and sale of Qualifying Intel
Materials bearing Clearwire Communications’ Licensed Marks, and Clearwire
Communications shall comply with all applicable laws and regulations in its
advertising, promotion, display, distribution and sale of Qualifying Clearwire
Communications Service and related advertising and promotional materials bearing
Intel’s Licensed Marks.     3.3.   Clearwire Communications shall use Intel’s
Licensed Marks, and Intel shall use [*****] Clearwire Communications’ Licensed
Marks, only in connection with products or services that meet or exceed the
quality and performance standards customary in the industry and commensurate
with Clearwire Communications’ and Intel’s overall reputations for high quality
products and/or services.     3.4.   Each party shall give prompt Notice to the
other party of any material complaint by any customer or other third party that
Qualifying Intel Material or Qualifying Clearwire Communications Service bearing
the other party’s Licensed Marks may not conform to the quality control
requirements in this Section 3 of the Trademark Agreement.     3.5.   Intel
shall have the right, and upon reasonable Notice be given the opportunity, to
review, inspect and/or test Clearwire Communications’ materials bearing Intel’s
Licensed Marks, and Clearwire Communications shall have the right, and upon
reasonable Notice be given the opportunity, to review, inspect and/or test
Intel’s materials bearing Clearwire Communications’ Licensed Marks, to ensure
compliance with this Trademark Agreement. To the extent that Intel has
non-confidential Intel Licensee materials bearing Clearwire Communications’
Licensed Marks, Intel will reasonably cooperate with Clearwire Communications’
reasonable requests to review, inspect and/or test Intel Licensees’ materials
bearing Clearwire Communications’ Licensed Marks, to ensure compliance with this
Agreement.

4.   Proper Usage/ Review of Materials

  4.1.   Clearwire Communications shall comply with reasonable usage guidelines
for Intel’s Licensed Marks to be provided promptly by Intel to Clearwire
Communications after the Co-branding Constructs are finalized, and in all cases
prior to Clearwire Communications’ use of such Licensed Marks as permitted
herein. Intel shall comply with reasonable usage guidelines for Clearwire
Communications’ Licensed Marks to be provided promptly

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 71 -



--------------------------------------------------------------------------------



 



      by Clearwire Communications to Intel after the Co-branding Constructs are
finalized, and in all cases prior to Intel’s use of such Licensed Marks as
permitted herein.     4.2.   Clearwire Communications shall not alter Intel’s
Licensed Marks in any way or integrate any Intel’s Licensed Marks or Intel Marks
into any of its own trademarks, logos, or designs or those of third parties,
with the exception of the Co-branding Constructs, where each party’s marks will
appear as separate logos near each other. Intel shall not alter Clearwire
Communications’ Licensed Marks in any way or integrate any Clearwire
Communications’ Licensed Marks or Clearwire Communications Marks into any of its
own trademarks, logos, or designs or those of third parties, with the sole
exception of the Co-branding Constructs, where each party’s marks will appear as
separate logos near each other.     4.3.   Where reasonably practicable,
Clearwire Communications shall use Intel’s Licensed Marks with the respective
trademark symbols and the following acknowledgement line: “[Insert all of
Intel’s Licensed Mark being used] are trademarks or registered trademarks of
Intel Corporation in the United States and other countries and are used under
license.” Where reasonably practicable, Intel shall use Clearwire
Communications’ Licensed Marks with the respective trademark symbols and the
following acknowledgement line: “[Insert all of Clearwire Communications’
Licensed Marks being used] are trademarks of Clearwire Corporation, registered
or pending registration in the United States and other countries and are used
under license. No unlicensed use is permitted.”     4.4.   Neither party shall
use the other’s Licensed Marks in any manner that is likely to create confusion
as to the source or sponsorship of either party’s products or services, or that
in any way indicates to the public that a party is a division or affiliate of
the other party. Wherever either party displays the other’s Licensed Marks in
logo format pursuant to this Trademark Agreement, it must do so solely within
the Co-Branding Constructs, unless otherwise agreed to by the parties in
writing.     4.5.   Each party shall display the other party’s Licensed Marks
only in a positive manner and shall not use the other party’s Licensed Marks in
any manner that may disparage the other party, its brands, or its products or
services. Neither party may use the other party’s Licensed Marks in any manner
that, in the licensor party’s judgment, may diminish or otherwise damage the
licensor party’s goodwill in its Licensed Marks, including but not limited to
use on materials that could be deemed to be obscene, pornographic, violent, or
otherwise in poor taste or unlawful, or the purpose of which is to encourage
unlawful activities.     4.6.   Intel shall have the right to randomly review
and inspect Clearwire Communications’ materials displaying Intel’s Licensed
Marks and Clearwire Communications shall reasonably cooperate in providing Intel
access to such materials. Clearwire Communications shall have the right to
randomly review and inspect Intel’s materials and non-confidential Intel
Licensee’s materials in Intel’s possession displaying Clearwire Communications’
Licensed Marks, and Intel shall reasonably cooperate in providing Clearwire
Communications access to such materials. Each party further agrees to make any
modification to such materials that are required to comply with the terms of
this Trademark Agreement and are requested by the party owning the Licensed
Marks.

5.   Protection of Interest

  5.1.   Acknowledgment of Rights As between Intel and Clearwire Communications,
Clearwire Communications acknowledges Intel’s exclusive rights to Intel’s
Licensed Marks and the Intel Marks and all goodwill associated therewith, and
acknowledges that any and all use

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 72 -



--------------------------------------------------------------------------------



 



      of Intel’s Licensed Marks inures to the sole benefit of Intel. Clearwire
Communications shall not challenge Intel’s exclusive ownership rights in and to
Intel’s Licensed Marks and the Intel Marks, nor take action inconsistent with
Intel’s rights in such trademarks. Clearwire Communications shall not adopt,
use, apply to register and/or register as its own trademark any word or design
confusingly similar to or that dilutes Intel’s Licensed Marks or the Intel
Marks. If at any time Clearwire Communications acquires any rights in, or
registrations or applications for Intel’s Licensed Marks or the Intel Marks by
operation of law or otherwise, Clearwire Communications will immediately and at
no expense to Intel assign such rights, registrations, and/or applications to
Intel, along with any and all associated goodwill. As between Intel and
Clearwire Communications, Intel acknowledges Clearwire Communications’ exclusive
rights to Clearwire Communications’ Licensed Marks and the Clearwire
Communications Marks and all goodwill associated therewith, and acknowledges
that any and all use of Clearwire Communications’ Licensed Marks inures to the
sole benefit of Clearwire Communications. Intel shall not challenge Clearwire
Communications’ exclusive ownership rights in and to Clearwire Communications’
Licensed Marks and the Clearwire Communications Marks, nor take action
inconsistent with Clearwire Communications’ rights in such trademarks. Intel
shall not adopt, use, apply to register and/or register as its own trademark any
word or design confusingly similar to or that dilutes Clearwire Communications’
Licensed Marks or the Clearwire Communications Marks. If at any time Intel
acquires any rights in, or registrations or applications for Clearwire
Communications’ Licensed Marks or the Clearwire Communications Marks by
operation of law or otherwise, Intel will immediately and at no expense to
Clearwire Communications assign such rights, registrations, and/or applications
to Intel, along with any and all associated goodwill.     5.2.   Co-Branding
Constructs. For the avoidance of doubt, neither party nor its licensees may
apply to register or register the Co-Branding Constructs as their own mark
without the prior express written consent of the other party. All use of the
Co-Branding Constructs remains subject to the parties’ underlying rights in
their Licensed Marks under Section 5.1.     5.3.   Enforcement. In the event
that either party becomes aware of any unauthorized use of the other party’s
Licensed Marks by a third party, that party shall promptly notify the party
owning the Licensed Marks in writing, and shall provide reasonable cooperation,
at the expense of the party owning the Licensed Marks, in any enforcement of the
rights in such Licensed Marks against such third party. The right of Intel to
enforce its rights in Intel’s Licensed Marks and the Intel Marks rests entirely
with Intel and shall be exercised in Intel’s sole discretion. Clearwire
Communications shall not commence any action or claim to enforce Intel’s rights
in Intel’s Licensed Marks or the Intel Marks. The right of Clearwire
Communications to enforce its rights in Clearwire Communications’ Licensed Marks
and the Clearwire Communications Marks rests entirely with Clearwire
Communications and shall be exercised in Clearwire Communications’ sole
discretion. Intel shall not commence any action or claim to enforce Clearwire
Communications’ rights in Clearwire Communications’ Licensed Marks or the
Clearwire Communications Marks.

6.   NO REPRESENTATIONS OR WARRANTIES       INTEL MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND RESPECTING INTEL’S LICENSED MARKS OR THE INTEL MARKS,
INCLUDING THE VALIDITY OF INTEL’S RIGHTS IN ANY COUNTRY, AND EXPRESSLY DISCLAIMS
ANY AND ALL WARRANTIES THAT MIGHT OTHERWISE BE IMPLIED BY APPLICABLE LAW.
CLEARWIRE COMMUNICATIONS MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
RESPECTING CLEARWIRE COMMUNICATIONS’ LICENSED MARK OR THE CLEARWIRE
COMMUNICATIONS MARKS, INCLUDING THE VALIDITY OF CLEARWIRE COMMUNICATIONS’ RIGHTS
IN ANY COUNTRY,

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 73 -



--------------------------------------------------------------------------------



 



    AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES THAT MIGHT OTHERWISE BE
IMPLIED BY APPLICABLE LAW.

7.   Indemnity       a. Intel agrees to defend and/or settle (in its sole
discretion) any claim threatened against Clearwire Communications or brought in
any suit or proceeding against Clearwire Communications alleging liability on
the basis of : [*****], and Intel will pay all damages, costs and fees finally
awarded against Clearwire Communications and exclusively attributable to any
such claim, provided that (a) Clearwire Communications promptly notifies Intel
in writing of any such claim, (b) Intel solely controls and conducts the defense
and/or settlement of the claim, (c) Clearwire Communications fully and timely
cooperates and provides all requested authority, information and assistance to
Intel, at Intel’s expense, and (d) at Intel’s instruction, Clearwire
Communications immediately ceases use of [*****]. In the event of any claim or
threatened claim against Intel or Clearwire Communications [*****], Intel
reserves the right to terminate, immediately upon written Notice, all or a part
of this Trademark Agreement, and Clearwire Communications will take all steps
necessary to [*****]. Intel will not be responsible for any damages, costs, or
fees awarded to the extent such amounts reflect Clearwire Communications’
continued [*****] pursuant to this Trademark Agreement. In the event of any
claim or threatened claim against Intel or Clearwire Communications concerning
[*****], Clearwire Communications reserves the right to terminate, immediately
upon written Notice, all or part of this Trademark Agreement, and Intel will
take all steps necessary to [*****], and to terminate the right of [*****], as
provided under Section 9.3 below and as allowed under the terms and conditions
of the agreements between Intel and the Intel Licensees. This indemnity shall
not cover damages that Clearwire Communications could have avoided or mitigated
through the exercise of reasonable efforts under the circumstances.      
b. Clearwire Communications agrees to defend and/or settle (in its sole
discretion) any claim threatened against Intel (including from the Intel
Licensees) or the Intel Licensees brought in any suit or proceeding against
Intel or the Intel Licensees alleging liability on the basis of: [*****], and
Clearwire Communications will pay all damages, costs and fees finally awarded
against Intel and/or the Intel Licensees and exclusively attributable to any
such claim, provided that (a) Intel and/or the Intel Licensees promptly notify
Clearwire Communications in writing of any such claim, (b) Clearwire
Communications solely controls and conducts the defense and/or settlement of the
claim, (c) Intel and/or the Intel Licensees fully and timely cooperate and
provide all requested authority, information and assistance to Clearwire
Communications, at Clearwire Communications’ expense, and (d) at Clearwire
Communications’ instruction, Intel and/or the Intel Licensees promptly cease use
of [*****] in accordance with Section 9.3 below and as allowed under the terms
and conditions of the agreements between Intel and the Intel licensees. In the
event of any claim or threatened claim against Intel, the Intel Licensees, or
Clearwire Communications [*****], Clearwire Communications reserves the right to
terminate, immediately upon written Notice, all or a part of this Trademark
Agreement, and Intel and/or the Intel Licensees will take all steps necessary to
[*****] in accordance with Section 9.3 below and as allowed under the terms and
conditions of the agreements between Intel and the Intel licensees. Clearwire
Communications will not be responsible for any damages, costs, or fees awarded
to the extent such amounts reflect Intel’s or the Intel Licensees’ continued
[*****] pursuant to this Trademark Agreement. In the event of any claim or
threatened claim against Intel or Clearwire Communications concerning [*****],
Intel reserves the right to terminate, immediately upon written Notice, all or
part of this Trademark Agreement, and Clearwire Communications will take all
steps necessary to [*****]. This indemnity shall not cover damages that Intel or
the Intel Licensees could have avoided or mitigated through the exercise of
reasonable efforts under the circumstances.

8.   LIMITATION OF LIABILITY       NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR SPECIAL, INCIDENTAL, OR

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 74 -



--------------------------------------------------------------------------------



 



    CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING WILL NOT RESTRICT A PARTY’S ABILITY
TO RECOVER ACTUAL DIRECT DAMAGES FOR BREACH OF THIS TRADEMARK AGREEMENT.

9.   Term, Termination and Expiration

  9.1.   Term This Trademark Agreement shall remain in effect until its
termination as provided herein, or the expiration or termination of the
Commercial Agreement, or seven (7) years from the Effective Date, whichever is
earlier.     9.2.   Termination Either party may terminate this Trademark
Agreement upon advance written Notice: (a) by either party if the other party
breaches any material term or condition of this Trademark Agreement and fails to
remedy the breach within thirty (30) days after being given Notice thereof, or
immediately upon Notice of termination if no cure is reasonably possible; (b) by
either party immediately upon Notice to the other if any Qualifying Intel
Materials, Licensee Qualifying Products, or Qualifying Clearwire Communications
Service has been found to be defective or substandard by any government agency
or court; (c) by either party immediately upon Notice to the other party if
either party reasonably determines that adverse publicity concerning the other
party, Qualifying Intel Materials, Licensee Qualifying Products, or Qualifying
Clearwire Communications Service may harm the reputation of the terminating
party, Intel’s Licensed Marks, or Clearwire Communications’ Licensed Marks;
(d) by Intel immediately upon Notice to Clearwire Communications if Clearwire
Communications, personally or through another individual or entity, takes any
action inconsistent with Intel’s sole legal and beneficial ownership of any
Intel Marks; (e) by Clearwire Communications immediately upon Notice to Intel if
Intel, personally or through another individual or entity, takes any action
inconsistent with Clearwire Communications’ sole legal and beneficial ownership
of any Clearwire Communications Marks; (f) by either party upon Notice to the
other in the event of any claim threatened against the other party or brought in
any suit or proceeding against the other party that invokes the indemnity
provisions of Section 7 above; (g) by either party if the other party becomes
the subject of any voluntary or involuntary proceeding under the U.S. Bankruptcy
Code or state insolvency proceeding and such proceeding is not terminated within
forty-five (45) days of its commencement; or (h) by either party if the other
party ceases to be actively engaged in business.     9.3.   Effect of Expiration
or Termination Upon any expiration or termination of this Trademark Agreement,
each party shall immediately cease any and all use of the other party’s Licensed
Marks, but the parties will have no obligation to recover or rebrand past uses
of the Licensed Marks. [*****]     9.4.   Continuing Obligations Obligations of
the parties under the provisions of Sections 1, 6, 7, 8, 9.3, 10, 11, 12, 14,
15, 16, 17, 19 and 20 shall remain in force notwithstanding the termination or
expiration of the Trademark Agreement.

10.   Assignment       The rights granted to the parties hereunder are personal
[*****], and neither party may assign this Trademark Agreement or any right or
obligation hereunder, whether in conjunction with a change in ownership, merger,
acquisition, the sale or transfer of all, or substantially all or any part of a
party’s business or assets or otherwise, either voluntarily, by operation of
law, or otherwise, without the prior written consent of the other party, which
may be given or withheld in each party’s sole discretion. Any purported
unapproved assignment or transfer shall be deemed a material breach of this
Trademark Agreement and shall be null and void. This Trademark Agreement shall

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 75 -



--------------------------------------------------------------------------------



 



    be binding upon and inure to the benefit of the successors and any permitted
assigns of the parties hereto.   11.   Choice of Law and Jurisdiction       The
validity, construction and performance of this Trademark Agreement shall be
governed by U.S. federal law and the laws of the State of Delaware, without
reference to conflict of laws principles. The parties further acknowledge and
agree that any non-contractual cause of action that either party may assert,
including but not limited to trademark infringement, trademark dilution, passing
off, false designation of origin, unfair competition and other non-contractual
causes of action, will be governed by U.S. federal law and the laws of the State
of New York.   12.   Equitable Relief       Each party recognizes and
acknowledges that an uncured material breach of this Trademark Agreement will
cause the non-breaching party irreparable damage, which cannot be readily
remedied by monetary damages in an action at law, and may, in addition thereto,
constitute a violation of the non-breaching party’s trademark rights and rights
under the laws of unfair competition. In the event of any material breach by
either party, including any action that could cause some loss or dilution of
goodwill, reputation, or rights in the non-breaching party’s Licensed Marks, the
non-breaching party shall be entitled to an immediate injunction in addition to
any other remedies available, to stop or prevent such irreparable harm, loss, or
dilution.   13.   Representation as to Authority       The parties to this
Trademark Agreement represent and warrant that they have the sole right and
exclusive authority to execute this Trademark Agreement and that they have not
sold, assigned, transferred, conveyed, or otherwise disposed of any interest,
right, claim or demand, or portion thereof, relating to any matter in this
Trademark Agreement.   14.   Severability       If any provision of this
Trademark Agreement is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, such determination shall not affect the
validity of the remaining provisions, but rather the entire Trademark Agreement
will be construed as if it did not contain the particular invalid, illegal or
unenforceable provision(s), and the rights and obligations of each party will be
construed and enforced accordingly. However, if either party determines in its
discretion that the court’s determination of invalidity, illegality or
unenforceability causes this Trademark Agreement to fail in any of its essential
purposes, it may immediately terminate the Trademark Agreement.

15.   No Waiver       The failure of any party to enforce at any time one or
more of the provisions of this Trademark Agreement shall in no way be construed
to be a present or future waiver of such provisions, nor in any way affect the
ability of any party to enforce each and every such provision thereafter.   16.
  Relationship of the Parties       No agency, partnership, joint venture,
franchise, or employment is created between the parties as a result of this
Trademark Agreement. Neither party is authorized to create any obligation,
express or implied, on behalf of the other party.

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 76 -



--------------------------------------------------------------------------------



 



17.   No Endorsement       Clearwire Communications acknowledges that Intel does
not endorse Clearwire Communications or its products or services. Clearwire
Communications shall make no claims that Intel endorses Clearwire Communications
or its products or services. Intel acknowledges that Clearwire Communications
does not endorse Intel or its products or services. Intel shall make no claims
that Clearwire Communications endorses Intel or its products or services.   18.
  Notices All notices, consents, requests and demands to or upon the respective
parties hereto must be in writing (including e-mail) and may be delivered to the
parties at the below addresses (“Notice”). Such Notice will be effective upon
receipt.       For Intel Corporation:

Attn: Director of Trademarks and Brands
Intel Corporation
Mailstop RNB-4-151
2200 Mission College Blvd
Santa Clara, California 95054 U.S.A.
trademarks.and.brands@intel.com

    For Clearwire Communications:

Clearwire Communications
4400 Carillon Point
Kirkland, WA 98033
Attn: General Counsel

19.   Order of Precedence       The terms and conditions of this Trademark
Agreement shall govern the parties’ respective rights, duties and obligations
with respect to the content herein. In the event of a conflict or inconsistency
between this Trademark Agreement and the Commercial Agreement, the terms of this
Trademark Agreement shall govern to the extent necessary to resolve the conflict
or inconsistency.

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 77 -



--------------------------------------------------------------------------------



 



20.   Entire Agreement       This Trademark Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all proposals, oral or written, all negotiations, conversations,
and/or discussions between the parties relating to this Trademark Agreement and
all past courses of dealing or industry customs. This Trademark Agreement may
not be modified except in writing signed by authorized representatives of both
parties.

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
executed this Trademark Agreement.

              INTEL CORPORATION   CLEARWIRE COMMUNICATIONS LLC
 
           
 
           
Signature
      Signature    
 
           
 
           
Printed Name
      Printed Name    
 
           
 
           
Title
      Title    
 
           
 
           
Date
      Date    

THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 78 -



--------------------------------------------------------------------------------



 



EXHIBIT A
LICENSED MARKS
Intel’s Licensed Marks: [*****]
Clearwire Communications’ Licensed Marks: [*****]
Co-branding Constructs required for use of other party’s Licensed Marks: [to be
inserted, and this Trademark Agreement amended in writing accordingly, upon
completion of the Co-branding Constructs on or before December 31, 2008.]
*** End of Appendix F***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 79 -



--------------------------------------------------------------------------------



 



APPENDIX G TO MARKET DEVELOPMENT AGREEMENT
RFI/RFP Provisions
Suggested language to be inserted into Carrier’s RFP
Proposed Selection Criteria:
Clearwire Communications would evaluate the proposals in a number of critical
areas, including but not limited to the following:

  •   Vendor’s participation in the Open Patent Alliance WiMAX patent pool as a
licensor and a licensee

Proposed question to be included in RFP:
Clearwire Communications supports an environment in which a robust ecosystem can
develop for the widespread implementation, adoption and use of WiMAX products.
Towards this goal, Clearwire Communications supports initiatives seeking to
foster licensing of intellectual property rights to enable the widespread
adoption of WiMAX products. Clearwire Communications believes that the WiMAX
patent pools formed or to be formed by the Open Patent Alliance, LLC (“OPA”)
represent such an initiative and promote an intellectual property landscape with
a fair, transparent, reasonable, non-discriminatory and proportional royalty
structure for use of the WiMAX standard. Therefore:

  •   Would you be willing to join the OPA patent pool(s) as a pool licensor,
which would require you to license all “Essential Patent Claims” on a
non-exclusive basis through the patent pool(s)? As used herein, “Essential
Patent Claims” means patent claims owned or controlled by a vendor and
necessarily infringed by an implementation of at least one of the mandatory
features of the main or optional profile(s) of the WiMAX Forum Mobile System
Profile or Network Profile.     •   In addition, would you be willing to join
the OPA patent pool(s) as a licensee to the extent you make, sell, offer for
sale or import any WiMAX products in any region in which the OPA has established
a pool?

In considering your answer to the above questions, assume that the OPA licensing
terms and conditions that apply to you as a licensor or licensee will be no less
favorable than those that apply to other OPA licensors and licensees, as
applicable, within the same regional patent pool.
***End of Appendix G***
THIS DOCUMENT AND ITS CONTENTS CONSTITUTE THE PROPRIETARY AND CONFIDENTIAL
INFORMATION OF CLEARWIRE COMMUNICATIONS LLC AND INTEL CORP. – DO NOT DISCLOSE TO
THIRD PARTIES

- 80 -